Exhibit 10.9

 

SKY FINANCIAL GROUP, INC. PROFIT SHARING, 401(K) AND ESOP PLAN

 

(As Amended and Restated Effective January 1, 2004)



--------------------------------------------------------------------------------

SKY FINANCIAL GROUP, INC. PROFIT SHARING, 401(K) AND ESOP PLAN

(As Amended and Restated Effective January 1, 2004)

 

Table of Contents

 

INTRODUCTION

   1

ARTICLE I

    

DEFINITIONS

   3    

1.01  

   Account or Accounts    3    

1.02

   Acquired Employer    3    

1.03

   Annual Compensation    3    

1.04

   Annuity Starting Date    4    

1.05

   Applicable Period    4    

1.06

   Break in Service    4    

1.07

   Change in Control    4    

1.08

   Code    4    

1.09

   Company    4    

1.10

   Company Stock    4    

1.11

   Company Stock Fund    4    

1.12

   Disability    4    

1.13

   Dividend Reinvestment Account    5    

1.14

   Employee    5    

1.15

   Employer    6    

1.16

   Entry Date    6    

1.17

   ERISA    6    

1.18

   Hour of Service    6    

1.19

   Investment Fund    7    

1.20

   Named Fiduciary    7    

1.21

   Normal Retirement Age    7    

1.22

   Normal Retirement Date    7    

1.23

   Participant    7    

1.24

   Plan    7    

1.25

   Plan Administrator    7    

1.26

   Plan Year    7    

1.27

   Qualified Election    7    

1.28

   Qualifying Employer Securities    7    

1.29

   Related Entity    7    

1.30

   Sky ESOP    8    

1.31

   Spouse    8    

1.32

   Trust    8    

1.33

   Trustee    8    

1.34

   Trust Fund    8    

1.35

   Valuation Date    8    

1.36

   Year of Service    8

 

i



--------------------------------------------------------------------------------

Table of Contents

(Cont’d)

 

              Page


--------------------------------------------------------------------------------

ARTICLE II

    

ELIGIBILITY

   10    

2.01  

   Eligibility    10    

2.02

   Eligibility Upon Re-employment    11

ARTICLE III

    

CONTRIBUTIONS

   12    

3.01

   Employer Contributions    12    

3.02

   401(k) Contributions    12    

3.03

   Matching Contributions    13    

3.04

   Profit Sharing Contributions    14    

3.05

   ESOP Contributions    14    

3.06

   Catch-Up Contributions    15    

3.07

   Catch-Up Matching Contributions    16    

3.08

   Rollover Contributions    16    

3.09

   Special Rules Relating to Veterans Re-employment Rights Under USERRA    16  
 

3.10

   Automatic 401(k) Contributions    18

ARTICLE IV

    

ALLOCATIONS

   19    

4.01

   Participant Accounts    19    

4.02

   Allocation of Profit Sharing Contributions    20    

4.03

   Allocation of ESOP Contributions    20    

4.04

   Allocation of 401(k) Contributions    20    

4.05

   Allocation of Matching Contributions    20    

4.06

   Allocation of Investment Gain or Loss    21    

4.07

   Allocation of Cash Dividends    21    

4.08

   Valuations    21    

4.09

   Allocation of Gain or Loss    21    

4.10

   Annual Report to Participants    21

ARTICLE V

    

BENEFITS TO PARTICIPANTS

   22    

5.01

   Upon Retirement or Disability    22    

5.02

   Upon Death    22    

5.03

   Nonforfeitable Interest Upon Termination of Employment    22    

5.04

   Change in Control    24    

5.05

   Forfeiture Upon Termination of Employment    24

ARTICLE VI

    

DISTRIBUTIONS

   26    

6.01

   Commencement of Benefits    26    

6.02

   Payment of Benefits    26

 

ii



--------------------------------------------------------------------------------

Table of Contents

(Cont’d)

 

              Page


--------------------------------------------------------------------------------

    6.03    Distribution Provisions Applicable to ESOP Accounts    26     6.04
   Definitions    27     6.05    Mandatory Commencement of Benefits    29    
6.06    Distributions After Death of a Participant    30     6.07    Right to
Have Accounts Transferred    31     6.08    Restrictions on Distributions of
401(k) Contributions and Safe Harbor Matching Contributions    32

ARTICLE VII

    

LIMITATION ON CONTRIBUTIONS AND BENEFITS

   33     7.01    Definitions    33     7.02    Limitation on Annual Additions
   33     7.03    Limitation of Benefits Under All Plans    34

ARTICLE VIII

    

NONDISCRIMINATION REQUIREMENTS

   35     8.01    Definitions    35     8.02    Nondiscrimination Requirements
for 401(k) Contributions.    37     8.03    Nondiscrimination Requirements for
Matching Contributions and Employee Contributions.    38     8.04   
Distribution Rules for Excess Contributions and Excess Aggregate Contributions.
   39     8.05    Applicability to Safe Harbor Plan    40

ARTICLE IX

    

TRUST FUND AND INVESTMENT FUNDS

   41     9.01    Individual Investment Funds    41     9.02    Direction of
Individual Investment Funds    41     9.03    Direction of ESOP Accounts    41

ARTICLE X

    

AMENDMENT OR TERMINATION

   44     10.01    Amendment    44     10.02    Plan Termination or
Discontinuance of Contributions    44     10.03    Merger, Consolidation or
Transfer of Assets    44

ARTICLE XI

    

ADMINISTRATION

   45     11.01    Plan Administrator’s Powers and Duties    45     11.02   
Records and Reports    45     11.03    Payment of Expenses    45     11.04   
Claims Procedure    45     11.05    Indemnification    46

 

iii



--------------------------------------------------------------------------------

Table of Contents

(Cont’d)

 

              Page


--------------------------------------------------------------------------------

ARTICLE XII

    

PARTICIPATING EMPLOYERS

   47    

12.01

   Commencement    47    

12.02

   Termination    47    

12.03

   Delegation of Authority    47    

12.04

   Disposition of Assets or Subsidiary    47

ARTICLE XIII

    

SUMMARY OF PLAN MERGERS AND SPIN-OFFS

   48    

13.01

   Merger of Sky ESOP Accounts Effective January 15, 2004    48    

13.02

   Merger of Frozen First Western Plan Accounts Effective June 30, 2000    48  
 

13.03

   Merger of Frozen Picton Cavanaugh Plan Accounts Effective June 30, 2000    49
   

13.04

   Merger of Frozen TOB Plan Accounts Effective August 1, 2000    49    

13.05

   Transfer of Defined Benefit Plan Assets    50    

13.06

   Merger of Three Rivers Plan Accounts Effective January 1, 2003    50    

13.07

   Merger of Metropolitan Plan Accounts Effective January 1, 2004    51    

13.08

   Merger of GLB Plan Accounts Effective January 1, 2004    51    

13.09

   Merger of Spencer-Patterson Plan Accounts Effective April 1, 2004    52    

13.10

   Spin-off of Certain Frozen Plan Accounts Effective September 30, 1999    52

ARTICLE XIV

    

LOANS AND IN-SERVICE WITHDRAWALS

   53    

14.01

   Loans to Participants    53    

14.02

   Hardship Distributions    54    

14.03

   In-Service Withdrawals Relating to the Adrian State Bank Plan.    54    

14.04

   Hardship Distribution from Rollover Accounts    55    

14.05

   In-Service Withdrawals    55

ARTICLE XV

    

EMPLOYEE STOCK OWNERSHIP PLAN PROVISIONS

   56    

15.01

   Employee Stock Ownership Plan Portion    56    

15.02

   Operation of Employee Stock Ownership Plan Portion.    56    

15.03

   Election to Receive Dividends on Employee Stock Ownership Plan Portion.    56
   

15.04

   General Rules    57    

15.05

   Participants’ Right to Vote Company Stock    58    

15.06

   Employee Stock Ownership Plan Requirements    58    

15.07

   Disaggregation of Employee Stock Ownership Plan Portion    58    

15.08

   Exempt Loan    59

ARTICLE XVI

    

MISCELLANEOUS

   60    

16.01

   Participant’s Rights    60    

16.02

   Assignment or Alienation of Benefits.    60

 

iv



--------------------------------------------------------------------------------

Table of Contents

(Cont’d)

 

              Page


--------------------------------------------------------------------------------

   

16.03

   Reversion of Funds to Employer    61    

16.04

   Action by Company    61    

16.05

   Allocation of Responsibilities    61    

16.06

   Construction of Plan    61    

16.07

   Gender and Number    62    

16.08

   Headings    62    

16.09

   Incapacity    62    

16.10

   Employee Data    62    

16.11

   Unclaimed Amounts    62    

16.12

   Reduction for Overpayment    62    

16.13

   Invalidity of Certain Provisions    62    

16.14

   Plan Supplements    62

ARTICLE XVII

    

TOP HEAVY PROVISIONS

   63    

17.01

   Definitions    63    

17.02

   Determination of Top Heavy Status    64    

17.03

   Minimum Contribution    64    

17.04

   Minimum Vesting    65

ARTICLE XVIII

    

MINIMUM DISTRIBUTION REQUIREMENTS

   66    

18.01

   General Rules.    66    

18.02

   Time and Manner of Distribution.    66    

18.03

   Required Minimum Distributions During Participant’s Lifetime.    67    

18.04

   Required Minimum Distribution After Participant’s Death.    67    

18.05

   Definitions    69

 

v



--------------------------------------------------------------------------------

EXECUTION PAGE

 

IN WITNESS WHEREOF, on behalf of Sky Financial Group, Inc., the undersigned
officer has executed this amendment and restatement of the Sky Financial Group,
Inc. Profit Sharing, 401(k) and ESOP Plan, effective as of January 1, 2004.

 

Dated this 6th day of April, 2004.

 

SKY FINANCIAL GROUP, INC.

By:

 

\s\ Thomas A. Sciorilli

--------------------------------------------------------------------------------

   

Thomas A. Sciorilli

Its:

 

Senior Vice President & Chief Human Resources Officer

--------------------------------------------------------------------------------

    (Seal)



--------------------------------------------------------------------------------

SKY FINANCIAL GROUP, INC. PROFIT SHARING, 401(K) AND ESOP PLAN

(As Amended and Restated Effective January 1, 2004)

 

INTRODUCTION

 

The Sky Financial Group Inc. Profit Sharing, 401(k) and ESOP Plan (the “Plan”)
was originally established as the Mid American National Bank & Trust Company
Profit Sharing Retirement Plan, effective January 1, 1966. Effective July 1,
1989, Mid Am, Inc. (“Mid Am”) assumed sponsorship of the Plan. Mid Am last
amended and restated the Plan effective January 1, 1995. Mid Am merged into
Citizens Bancshares, Inc. (“Citizens”) effective October 2, 1998 (the “Merger
Date”), with the resulting corporation renamed Sky Financial Group, Inc. (the
“Company”). The Company became the sponsor of the Mid Am Inc. Profit Sharing and
401(k) Plan on the Merger Date.

 

Effective January 1, 1999, the Company amended and restated the Mid Am, Inc.
Profit Sharing and 401(k) Plan as the Sky Financial Group Inc. Profit Sharing
and 401(k) Plan. On this January 1, 1999 date, eligible employees of Citizens
and The Ohio Bank, and eligible employees of their respective subsidiaries,
become eligible to participate in the Plan.

 

Prior to June 30, 1999, a portion of the Plan (the “ESOP Portion”) was invested
in Qualifying Employer Securities and designed to qualify as a stock bonus plan
and an employee stock ownership plan under Code Section 4975(e)(7) and the
regulations thereunder. Effective June 30, 1999, the ESOP Portion of the Plan
was spun-off and merged into the Sky Financial Group, Inc. Employee Stock
Ownership Pension Plan (the “Sky ESOP”).

 

The frozen Mid Am, Inc. Profit Sharing and 401(k) Plan (the “Frozen Plan”) was
merged into this Plan, and effective September 30, 1999, the portion of the Plan
containing Participant Frozen Plan accounts invested in Sky Financial Group,
Inc. common stock was spun-off and merged into the Sky ESOP.

 

Effective June 30, 2000, a portion of the First Western Bancorp, Inc. 401(k)
Profit-Sharing and Stock Bonus Plan (the “First Western Plan”) was merged into,
and amended and restated in the form of, the Plan. Effective June 30, 2000, the
portion of the First Western Plan that was intended to constitute an employee
stock ownership plan under Code Section 4975(e)(7) was spun-off and merged into
the Sky ESOP. Also effective June 30, 2000, the remaining portion of the First
Western Plan was amended, restated and merged into this Plan.

 

Effective July 1, 2000, the Picton Cavanaugh, Inc. Profit-Sharing Retirement
Plan (the “Picton Cavanaugh Plan”) was merged into, and amended and restated in
the form of, the Plan. Eligible employees of Picton Cavanaugh, Inc. were
eligible to participate in the Plan beginning January 1, 2000.

 

Effective August 1, 2000, The Ohio Bank Employees’ Profit Sharing Plan (the “TOB
Plan”) was merged into, and amended and restated in the form of, the Plan. The
Company acquired The Ohio Bank in 1998, and The Ohio Bank became a participating
Employer under this Plan effective January 1, 1999.



--------------------------------------------------------------------------------

Effective as of January 1, 2004, the Company amended and restated the Plan as
the Sky Financial Group Inc. Profit Sharing, 401(k) and ESOP Plan. Also
effective as of January 1, 2004, the Company amended the Plan to add an employee
stock ownership plan (“ESOP”) component pursuant to Code Section 4975(e)(7),
which is intended to be a stock bonus plan pursuant to Code Section 401(a). The
ESOP is intended to invest primarily in employer securities, within the meaning
of Code Section 409(l), and the ESOP and profit sharing plan portions of this
Plan are intended to constitute a single plan under Treasury Regulations Section
1.414(l)-1(b)(1).

 

Effective as of January 15, 2004, the Sky Financial Group, Inc. Employee Stock
Ownership Pension Plan (the “Sky ESOP”) was merged into, and amended and
restated in the form of, the Plan. Also effective as of January 15, 2004, the
Sky ESOP was amended to cease any further employer contributions and benefit
accruals.

 

The Sky ESOP was originally established as the Mid Am, Inc. Employee Stock
Ownership Pension Plan, effective on July 1, 1989. Prior to October 2, 1998, Mid
Am, Inc. (“Mid Am”) maintained the Mid Am Inc. Employee Stock Ownership Pension
Plan (the “Mid Am ESOP”). Mid Am merged into Citizens Bancshares, Inc.
(“Citizens”) effective October 2, 1998 (the “Merger Date”), with the resulting
corporation renamed Sky Financial Group, Inc. The Company became the sponsor of
the Mid Am ESOP Plan on the Merger Date, and amended and completely restated the
Mid Am ESOP Plan effective January 1, 1999 in the form of the Sky ESOP.
Effective on the January 1, 1999 amendment and restatement date, the eligible
employees of Citizens and The Ohio Bank, and the eligible employees of their
respective subsidiaries, become eligible to participate in the Sky ESOP. Prior
to December 31, 2001 (the “Citizens ESOP Merger Date”), the Company maintained
the Citizens Bancshares, Inc. Employee Stock Ownership Plan (the “Citizens
ESOP”) for the benefit of current and former employees who were employed by
Citizens Bancshares, Inc. and its subsidiaries, and their beneficiaries.
Effective on the Citizens ESOP Merger Date, the Citizens ESOP was merged into,
and amended and restated in the form of the Sky ESOP.

 

Effective January 1, 2004, the Metropolitan Bank and Trust Company 401(k) Plan
(the “Metropolitan Plan”) was merged into, and amended and restated in the form
of, the Plan. The Metropolitan Plan was originally established effective January
1, 1992, and was last amended and restated effective January 1, 2002. The
Company acquired Metropolitan Financial Corp. in 2003, and Metropolitan
Financial Corp. became a participating Employer under this Plan effective
January 1, 2004.

 

Effective January 1, 2004, the GLB 401(k) Plan (the “GLB Plan”) was merged into,
and amended and restated in the form of, the Plan. The Company acquired Great
Lakes Bank in 2003, and Great Lakes Bank became a participating Employer under
this Plan effective January 1, 2004.

 

This document is an amendment and restatement of the Plan generally effective as
of January 1, 2004, except as and to the extent otherwise provided herein. The
Company intends that the Plan, together with the Trust Agreement, meet all the
pertinent requirements of the Internal Revenue Code of 1986, as amended, and the
Employee Retirement Income Security Act of 1974, as amended, and shall be
interpreted, wherever possible, to comply with the terms of the Code and ERISA.

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

 

In addition to other terms defined elsewhere in this Plan document, the
following terms shall have the following meanings:

 

1.01 Account or Accounts. “Account” or “Accounts” means the record of a
Participant’s interest in the Trust Fund, including, where applicable, the
Participant’s Profit Sharing Contributions Account, 401(k) Contributions
Account, Matching Contributions Account, Safe Harbor Matching Contributions
Account, Prior Plan Account, Rollover Contributions Account, Frozen Plan
Account, Dividend Reinvestment Account and ESOP Account.

 

1.02 Acquired Employer. “Acquired Employer” means any organization, corporate or
otherwise, that is acquired by the Company or a Related Entity, by purchase,
merger, consolidation or any other method, except for asset purchase.

 

1.03 Annual Compensation. “Annual Compensation” means a Participant’s earned
income, wages, salaries, fees for professional services, and other amounts
received for personal services actually rendered in the course of employment
with the Employers (including, but not limited to, commissions paid to salesmen,
compensation for services on the basis of a percentage of profits, commissions
on insurance premiums, tips and bonuses), but excluding the following:

 

(a) Employer contributions to a plan of deferred compensation, including this
Plan, that are not included in the Employee’s gross income for the taxable year
in which contributed, Employee contributions under a simplified employee pension
plan to the extent such contributions are deductible by the Employee or any
distributions from a plan of deferred compensation.

 

(b) Amounts realized from the exercise of a non-qualified stock option, or when
restricted stock (or property) held by the Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;

 

(c) Amounts realized from the sale, exchange or other disposition of stock
acquired under an incentive stock option;

 

(d) Reimbursements or other expense allowances, fringe benefits (cash and
noncash), moving expenses, deferred compensation and welfare benefits (even if
included in gross income); and

 

(e) Other amounts that received special tax benefits or contributions made by
the Employer (whether or not under a salary reduction agreement) towards the
purchase of an annuity described in Code Section 403(b) (whether or not the
amounts are actually excludible from the gross income of the Employee).

 

Notwithstanding paragraph (a) above, Annual Compensation includes a
Participant’s voluntary reductions in cash consideration made in accordance with
arrangements established by the Employer under Code Sections 125, 132(f)(4) and
401(k).

 

- 3 -



--------------------------------------------------------------------------------

In addition to other applicable limitations set forth in the Plan, and
notwithstanding any other provision of the Plan to the contrary, the Annual
Compensation of each Employee taken into account under the Plan shall not exceed
the limit set forth in Code Section 401(a)(17)(A) ($205,000 for 2004), as
adjusted by the Commissioner of Internal Revenue for the cost-of-living in
accordance with Code Section 401(a)(17)(B). The cost-of-living adjustment in
effect for a calendar year applies to any period, not exceeding 12 months, over
which Compensation is determined (determination period) beginning in such
calendar year. If a determination period consists of fewer than 12 months, the
annual compensation limit will be multiplied by a fraction, the numerator of
which is the number of months in the determination period, and the denominator
of which is 12.

 

1.04 Annuity Starting Date. “Annuity Starting Date” is defined in Section 6.04.

 

1.05 Applicable Period. The “Applicable Period” is defined in Section 6.04.

 

1.06 Break in Service. “Break in Service” means a Plan Year in which an Employee
has not completed more than 500 Hours of Service.

 

1.07 Change in Control. “Change in Control” means the occurrence of any one or
more of the following events: (a) the merger or consolidation of the Company
with or into any other corporation and the Company is not the surviving
corporation; (b) in excess of 24.99% of the outstanding Company Stock is owned,
held or controlled by an entity, person or group acting in concert with the
power to control the Company as that term is defined in Rule 405 of the
Securities Act of 1933, as amended; (c) the sale or exchange in excess of 24.99%
of the assets of the Company to an entity, person or group acting in concert;
(d) the recapitalization, reclassification of securities or reorganization of
the Company that has the effect of either subpart (b) or (c) above; (e) the
issuance by the Company of securities in an amount in excess of 24.99% of the
outstanding Company Stock to any entity, person or group acting in concert and
intending to exercise control of the Company; or (f) the removal, termination or
retirement of more than 50% of the members of the Board of Directors of the
Company during any consecutive 12-month period.

 

1.08 Code. “Code” means the Internal Revenue Code of 1986, as amended.

 

1.09 Company. “Company” means Sky Financial Group, Inc.

 

1.10 Company Stock. “Company Stock” means the common stock of Sky Financial
Group, Inc.

 

1.11 Company Stock Fund. “Company Stock Fund” means the Investment Fund
established by the Trustee within the Trust Fund that is designed to invest
solely in shares of Company Stock.

 

1.12 Disability. “Disability” means a physical or mental condition of a
Participant resulting from a bodily injury or disease or mental disorder and
incurred while the Participant was in active employment with an Employer that
results in the Participant’s cessation of active employment and renders the
Participant eligible for benefits under the Company’s long-term disability plan.

 

- 4 -



--------------------------------------------------------------------------------

1.13 Dividend Reinvestment Account. “Dividend Reinvestment Account” means a
Participant’s Account attributable to Company Stock purchased with dividends the
Company pays on Company Stock held in the Company Stock Funds.

 

1.14 Employee. “Employee” means each and every person employed by an Employer
who is classified by an Employer as a common law employee; provided that, only
individuals who are paid as common law employees from the payroll of an Employer
shall be deemed to be Employees for purposes of the Plan. Any person who agrees
in writing with an Employer that he or she will not be a Participant will not be
eligible to participate in the Plan.

 

For purposes of this definition of Employee, and notwithstanding any other
provisions of the Plan to the contrary, individuals who are not classified by an
Employer, in its discretion, as employees under Code Section 3121(d) (including,
but not limited to, individuals classified by the Employer as independent
contractors and non-employee consultants) and individuals who are classified by
an Employer, in its discretion, as employees of any entity other than an
Employer do not meet the definition of Employee and are ineligible for benefits
under the Plan, even if the classification by the Employer is determined to be
erroneous, or is retroactively revised. In the event the classification of an
individual who is excluded from the definition of Employee under the preceding
sentence is determined by a third party to be erroneous or is retroactively
revised, the individual shall nonetheless continue to be excluded from the
definition of Employee and shall be ineligible for benefits for all periods
prior to the date the Employer determines its classification of the individual
is erroneous or should be revised. The foregoing sets forth a clarification of
the intention of the Company regarding participation in the Plan for any Plan
Year, including Plan Years prior the amendment of this definition of Employee.

 

No person classified by an Employer as a temporary, seasonal or summer employee
shall be deemed to be an Employee. No person who is classified by an Employer as
an independent contractor shall be deemed to be an Employee. No person who is
classified by an Employer as a “leased employee” shall be deemed to be an
Employee. “Leased employee” shall mean any person who is not an Employee but who
provides services to an Employer if:

 

(a) Such services are provided pursuant to an agreement between the Employer and
any leasing organization;

 

(b) Such person has performed services for the Employer (or for the Employer and
any related person within the meaning of Code Section 414(n)(6)) on a
substantially full-time basis for a period of at least one (1) year; and

 

(c) Such services are performed under the primary direction or control of the
Employer.

 

Except as provided below, a “leased employee” shall be treated as an employee of
an Employer for nondiscrimination testing and other purposes specified in Code
Section 414(n). However, contributions or benefits provided by the leasing
organization that are attributable to services performed for an Employer shall
be treated as provided by the Employer. A “leased employee” shall not be treated
as an employee if such “leased employee” is covered by a money purchase pension
plan of the leasing organization, and the number of leased employees does not

 

- 5 -



--------------------------------------------------------------------------------

constitute more than 20% of the Employers’ “non-highly compensated work force”
as defined by Code Section 414(n)(5)(C). The money purchase pension plan of the
leasing organization must provide benefits equal to or greater than: (i) a
non-integrated employer contribution rate of at least 10% of compensation, (ii)
immediate participation, and (iii) full and immediate vesting.

 

1.15 Employer. “Employer” means any Related Entity with respect to the Company
that adopts this Plan pursuant to Article XII. The term also includes the
Company, unless the context otherwise requires.

 

1.16 Entry Date. “Entry Date” means the first day of each calendar month in the
Plan Year.

 

1.17 ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

1.18 Hour of Service. “Hour of Service” means:

 

(a) Each hour for which an Employee is directly or indirectly paid or entitled
to payment by either the Company or the Employer for the performance of duties;

 

(b) Each hour for which an Employee is directly or indirectly paid, or entitled
to payment, by either the Company or the Employer for reasons (such as vacation,
sickness, disability, or similar leave of absence) other than for the
performance of duties, and for military leaves, maternity/paternity leaves or
leaves for jury duty; and

 

(c) Each hour for which back pay, irrespective of mitigation of damages, has
been either awarded or agreed to by either the Company or the Employer provided
that the same Hours of Service shall not be credited under this Section (c) and
Sections (a) or (b) above, as the case may be.

 

(d) An Employee shall also be credited with one Hour of Service for each hour
that otherwise would normally have been credited to the Employee but during
which such Employee is absent from work for any period (i) by reason of the
Employee’s pregnancy, (ii) by reason of the birth of the Employee’s child, (iii)
by reason of the placement of a child with such Employee in connection with an
adoption of such child by the Employee or (iv) for purposes of caring for a
child for a period beginning immediately following birth or placement, provided
that an Employee shall be credited with no more than 501 Hours of Service on
account of any single continuous period of absence by reason of any such
pregnancy, birth or placement and provided further that Hours of Service
credited to an individual on account of such a period of absence shall be
credited only for the Break in Service computation period in which such absence
begins if an Employee would otherwise fail to be credited with 501 or more Hours
of Service in such period or, in any other case, in the immediately following
computation period.

 

Hours of Service computed hereunder shall be computed in accordance with Section
2530.200b-2(b) and (c) of the Department of Labor Regulations, which is
incorporated herein by reference. In no event shall more than 501 Hours of
Service be credited for any one continuous period of absence during or for which
the employee receives payment for nonperformance of duties whether or not such
period occurs in a single computation period.

 

- 6 -



--------------------------------------------------------------------------------

1.19 Investment Fund. “Investment Fund” means the funds established from time to
time by the Plan Administrator in accordance with Section 9.02 for the
investment of Participants’ Accounts.

 

1.20 Named Fiduciary. “Named Fiduciary” means a fiduciary named in this
document, or who, pursuant to a procedure specified in the Plan, is identified
as a Named Fiduciary.

 

1.21 Normal Retirement Age. “Normal Retirement Age” means age 65 years.

 

1.22 Normal Retirement Date. “Normal Retirement Date” means the first day of the
month coinciding with or next following the date on which a Participant attains
Normal Retirement Age. If an Employee first performs an Hour of Service after
attaining age 65, his or her Normal Retirement Date shall be the date of hire.

 

1.23 Participant. “Participant” means an Employee who has satisfied the
eligibility requirements for the participation in the Plan.

 

1.24 Plan. “Plan” means the Sky Financial Group, Inc. Profit Sharing, 401(k) and
ESOP Plan.

 

1.25 Plan Administrator. “Plan Administrator” means the Sky Financial Group,
Inc. Benefit Plans Committee (the “Committee”). The Plan Administrator shall be
the Plan’s Named Fiduciary. The Plan Administrator shall have no responsibility
for the custody or management of the Trust Fund.

 

1.26 Plan Year. “Plan Year” means the 12-month period beginning on January 1 and
ending on the following December 31 of each year.

 

1.27 Qualified Election. “Qualified Election” is defined in Section 6.04(e).

 

1.28 Qualifying Employer Securities. “Qualifying Employer Securities” means an
Employer security that is common stock issued by the Company having a
combination of voting power and dividend rights equal to or in excess of the
class of Company common stock having the greatest voting power and the class of
Company common stock having the greatest dividend rights, within the meaning of
Code Section 4975(e)(8).

 

1.29 Related Entity. “Related Entity” means: (a) all corporations that are
members with the Company in a controlled group of corporations within the
meaning of Code Section 1563(a), determined without regard to Code Sections
1563(a)(4) and (e)(3)(c); (b) all trades or businesses (whether or not
incorporated) that are under common control with the Company as determined by
regulations promulgated under Code Section 414(c); (c) all trades or businesses
that are members of an affiliated service group with the Company within the
meaning of Code Section 414(m); and (d) any other entity required to be
aggregated with the Company in accordance with regulations under Code Section
414(o); provided, however, for purposes of Article VII, the definition shall be
modified to substitute the phrase “more than 50%” for the phrase “at least 80%”
each place it appears in Code Section 1563(a)(1). The term “Related Entity”
shall include the predecessor of the Company and any Related Entity.

 

- 7 -



--------------------------------------------------------------------------------

1.30 Sky ESOP. “Sky ESOP” means the Sky Financial Group, Inc. Employee Stock
Ownership Pension Plan that was merged into, and amended and restated in the
form of, the Plan, effective as of January 15, 2004.

 

1.31 Spouse. “Spouse” means the person to whom a Participant is legally married
as determined under the Defense of Marriage Act.

 

1.32 Trust. “Trust” means one or more Trusts established to fund the Plan. The
Trustee shall receive any contributions paid to it. All contributions so
received together with the income thereon shall be held, managed and
administered in the Trust pursuant to the terms of the Plan.

 

1.33 Trustee. “Trustee” means Sky Trust, N.A. The Trustee shall have the
authority and discretion to manage and control the assets of the Plan. The
Trustee is a Named Fiduciary.

 

1.34 Trust Fund. “Trust Fund” means all assets of whatever kind or nature held
by the Trustee pursuant to the terms of the Plan, unless indicated otherwise.
The Trust Fund may consist of more than one trust agreement with more than one
Trustee.

 

1.35 Valuation Date. “Valuation Date” shall mean each business day on which the
Nasdaq Stock Market is open.

 

1.36 Year of Service. For purposes of determining eligibility to participate in
the Plan in accordance with Sections 2.01(b) and 2.01(c) hereof, “Year of
Service” means a 12-consecutive month period, commencing on the date of an
Employee’s first Hour of Service with an Employer, during which the Employee is
continuously employed by an Employer.

 

(a) For purposes of determining a Participant’s nonforfeitable interest pursuant
to Section 5.03, “Year of Service” means a Plan Year during which such
Participant is credited with at least 1,000 Hours of Service. For purposes of
Section 5.03, a Participant will be credited with a Year of Service if the
Participant completes 1,000 Hours of Service during said period, even though the
Participant is not employed for the full 12-month period.

 

(b) An Employee who does not initially meet the eligibility requirements of
Section 2.01 and later becomes a Participant will have all Years of Service
counted for Plan purposes, both prior to and subsequent to becoming a
Participant, subject to paragraphs (e) and (f) below.

 

(c) In the event a terminated Participant is re-hired by an Employer, all Years
of Service with an Employer shall be counted for purposes of Sections 2.01 and
5.03 hereof, subject to paragraphs (e) and (f) below.

 

(d) Solely for purposes of determining a Participant’s nonforfeitable interest
pursuant to Section 5.03 hereof, “Year of Service” means any Plan Year during
which an individual was a leased employee (as defined in Code Section 414(n)) of
the Company or any entity that must be aggregated with the Company under Code
Sections 414(b), (c) or (m) and during which the individual earned at least
1,000 Hours of Service.

 

- 8 -



--------------------------------------------------------------------------------

(e) If a Participant who has no nonforfeitable rights under Article V has five
consecutive Breaks in Service, then the Plan shall not take into account Years
of Service after such consecutive Breaks in Service for purposes of determining
the nonforfeitable percentage of the Participant’s Accounts that accrued before
the Break in Service.

 

(f) If a Participant who has no nonforfeitable rights incurs a Break in Service
for the greater of (i) five or more consecutive Plan Years or (ii) the
Participant’s accumulated Years of Service prior to the Break in Service, then
the Plan shall not take into account Years of Service prior to such consecutive
Breaks in Service for the purpose of determining the nonforfeitable percentage
of the Participant’s Accounts that accrues after the Break in Service.

 

(g) Effective for Plan Years beginning on and after January 1, 2001, all hours,
years and/or other periods of service that an Employee had with an Acquired
Employer shall be credited toward Years of Service under the terms and
conditions of this Section solely for purposes of determining the Employee’s (i)
eligibility to participate in the Plan under Section 2.01, and (ii)
nonforfeitable interest in his or her Accounts under Section 5.03.

 

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE II

ELIGIBILITY

 

2.01 Eligibility. Subject to the terms of this Section 2.01 and the remainder of
the Plan, each Employee who was a Participant in the Plan as of December 31,
2003, shall continue to participate in the Plan on and after January 1, 2004.
Each other Employee will become a Participant according to the following:

 

(a) Each Employee shall be eligible to make 401(k) Contributions provided for
under Section 3.02 hereof and receive Employer Matching Contributions provided
for under Section 3.03, beginning with the first day the Employee completes an
Hour of Service, or on the first Entry Date thereafter, if the Employee meets
both of the following requirements:

 

(i) the Employee has attained age 18 years; and

 

(ii) the Employee is not a member of a collective bargaining unit unless the
collective bargaining agreement between the Employer and the union provides for
participation in this Plan.

 

(b) Except as set forth below, with respect to ESOP Contributions provided for
under Section 3.05 of the Plan, each Employee shall participate in the Plan on
the first Entry Date coincident with or next following the date the Employee
meets all of the following requirements:

 

(i) the Employee is credited with one Year of Service;

 

(ii) the Employee has attained age 18 years;

 

(iii) the Employee is not a member of a collective bargaining unit unless the
collective bargaining agreement between the Employer and the union provides for
participation in this Plan; and

 

(iv) the Employee is not subject to an employment agreement that provides that
the Employee is not entitled to contributions under an employer-sponsored profit
sharing or employee stock ownership plan.

 

Notwithstanding the foregoing, an Employee who completes the requirements of
this Section 2.01(b) during the month of December in a Plan Year shall be
eligible to participate in the Plan as of the December 1 in that Plan Year.

 

(c) Except as set forth below, with respect to Profit Sharing Contributions
provided for under Section 3.04 of the Plan, each Employee shall participate in
the Plan on the first Entry Date coincident with or next following the date the
Employee meets all of the following requirements:

 

(i) the Employee is credited with one Year of Service;

 

(ii) the Employee has attained age 18 years; and

 

- 10 -



--------------------------------------------------------------------------------

(iii) the Employee is not a member of a collective bargaining unit unless the
collective bargaining agreement between the Employer and the union provides for
participation in this Plan.

 

Notwithstanding the foregoing, no Employee of Sky Insurance, Inc. or of any
company acquired by Sky Insurance, Inc. by purchase, merger, consolidation or
any other method will be eligible to receive Profit Sharing Contributions
provided for under Section 3.04 of the Plan, unless such Employee’s employment
agreement explicitly provides for such contributions.

 

Also notwithstanding the foregoing, an Employee who completes the requirements
of this Section 2.01(c) during the month of December in a Plan Year shall be
eligible to participate in the Plan as of the December 1 in that Plan Year.

 

2.02 Eligibility Upon Re-employment. A former Participant, or former Employee
who met the eligibility requirements of Sections 2.01(b) or 2.01(c) for
participation in the Plan at the time he or she terminated employment, and who
is subsequently rehired by an Employer, shall participate in the Plan on the
Entry Date coinciding with or next following his or her re-employment by the
Employer, if the Employee then meets the requirements for participation
described in Section 2.01.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE III

CONTRIBUTIONS

 

3.01 Employer Contributions. The Plan is designed to qualify as a profit sharing
plan for purposes of Code Sections 401(a), 402, 412 and 417. The Employer may
make contributions to the Plan without regard to current or accumulated earnings
and profits for any taxable year or years ending with or within such Plan Year.

 

Prior to January 1, 1999, Employers’ Profit Sharing Contributions were made and
invested solely in Qualifying Employer Securities. On and after January 1, 1999,
Employers’ Profit Sharing Contributions could be made in cash. Each
Participant’s Profit Sharing Contributions Account as of December 31, 1998
(including any Profit Sharing Contribution for the 1998 Plan Year), was renamed
the Participant’s “ESOP Account” effective January 1, 1999, and a new Profit
Sharing Contributions Account was established for each Participant on January 1,
1999, pursuant to Section 4.01. Effective June 30, 1999, the portion of the Plan
consisting of all ESOP Accounts was spun off from this Plan and merged into the
Sky ESOP.

 

3.02 401(k) Contributions. Each Employee who becomes eligible to participate may
elect to defer a percentage of his or her Annual Compensation for each pay
period that he or she remains a Participant in accordance with procedures
established by the Plan Administrator. The Participant’s election shall be made
at such time and in such manner as the Plan Administrator shall determine. The
Participant’s election shall remain in effect until revoked or superseded by a
subsequent election pursuant to procedures established by the Plan
Administrator.

 

(a) Amount. A Participant may specify a 401(k) Contribution amount equal to any
whole percentage of his or her Annual Compensation; provided that a Participant
may not elect a 401(k) Contribution from his or her annual salary of more than
seventy-five percent (75%) of such annual salary (or such other maximum
percentage as the Plan Administrator may from time to time specify).

 

(b) Change. A Participant may change the specified percentage of 401(k)
Contributions at any time, but not retroactively, by making a revised election,
unless the Plan Administrator shall specify that changes are permitted less
frequently.

 

(c) Suspension. A Participant may suspend his or her election to make 401(k)
Contributions at any time, but not retroactively.

 

(d) Compensation Reduction. A Participant’s Annual Compensation for a Plan Year
shall be reduced by the amount of the 401(k) Contribution that the Participant
elects for such Plan Year.

 

(e) Election. All elections shall be made at the time, in the manner, and
subject to the conditions specified by the Plan Administrator, who shall
prescribe uniform and nondiscriminatory rules for such elections.

 

(f) Timing of Contributions. The Employers shall pay over to the Trust Fund all
Participants’ 401(k) Contributions made under this Section 3.02 with respect to
a Plan Year as of the earliest day on which such amounts can reasonably be
segregated from the Employer’s

 

- 12 -



--------------------------------------------------------------------------------

general assets; provided, however that such contributions shall be made no later
than the fifteenth business day of the month following the date on which such
amounts would otherwise have been payable to the Participant in cash, or as of
such earlier or later date (in the case of any available extensions of time) as
may be required or permitted by regulations issued pursuant to ERISA.
Contributions made by Employers under this Section shall be allocated to the
401(k) Accounts of the Participants from whose Annual Compensation the
contributions were withheld in an amount equal to the amount withheld. Such
contributions shall be deemed to be employer contributions made on behalf of
Participants to a qualified cash or deferred arrangement (within the meaning of
Code Section 401(k)(2)).

 

(g) Nondiscrimination Limitations. For each Plan Year in which the Employer
makes Safe Harbor Matching Contributions pursuant to Section 3.03 that satisfy
the requirements of Code Sections 401(k)(12), Sections 8.01 through 8.04 hereof
will not apply. In any Plan Year in which the Employer does not make Safe Harbor
Matching Contributions pursuant to Section 3.03 that comply with Code Section
401(k)(12), Sections 8.01 through 8.04 hereof will apply.

 

(h) Exclusion Limitations. Except as provided herein, the Employer shall
contribute to the Plan on behalf of the Participant the full amount of the
401(k) Contribution authorized by each Participant. In no event, however, shall
a Participant’s 401(k) Contributions to the Plan for any calendar year exceed
the “Applicable Dollar Amount” specified in Code Section 402(g)(1)(B) ($13,000
for 2004). The Employer shall automatically discontinue 401(k) Contributions for
the remainder of the year on behalf of a Participant who reaches this
limitation. If due to a mistake in fact, a 401(k) Contribution in excess of the
Applicable Dollar Amount is allocated in a calendar year to the 401(k)
Contribution Account of any Participant, the expectation is that the Trustee
will return to such Participant the portion of his or her 401(k) Contribution in
excess of the Applicable Dollar Amount plus any earnings and less any losses
attributable to such excess not later than the April 15 immediately following
the calendar year during which such excess contribution was made. If in a
calendar year a Participant’s 401(k) Contributions under the Plan, when
aggregated with any other elective deferrals made by such Participant in such
calendar year to any other qualified retirement plan under Code Sections 401(k),
403(b), 408(k) and 414(p), whether or not maintained by an Employer, would
otherwise exceed the Applicable Dollar Amount, such Participant may before the
March 1 immediately following such calendar year notify the Plan Administrator
in writing as to the portion of the amount in excess of the Applicable Dollar
Amount to be allocated to the Plan, and the Plan Administrator may, but is not
required to, direct the Trustee to pay to such Participant the amount of the
excess that was allocated to the Plan by such Participant plus any earnings
allocated to such excess amount before the April 15 immediately following the
calendar year during which the excess contribution was made. The Applicable
Dollar Amount contained in this Section shall be automatically adjusted in
accordance with Code Sections 402(g)(4).

 

3.03 Matching Contributions. For each pay period beginning on or after the first
Entry Date on which the Participant has satisfied the eligibility requirements
of Section 2.01(a) the Employer shall contribute to the Trust Fund on behalf of
each Participant an amount equal to (i) 100% of the first 3% of the 401(k)
Contributions for the pay period, and (ii) 50% of the next 2% of 401(k)
Contributions made for the pay period. Matching Contributions made pursuant to
this Section 3.03 shall be deemed “Safe Harbor Matching Contributions” and are
intended to satisfy the requirements of Code Sections 401(k)(12) and 401(m)(11).
For each Plan Year in

 

- 13 -



--------------------------------------------------------------------------------

which the Employer makes Safe Harbor Matching Contributions pursuant to this
Section 3.03 that satisfy the requirements of Code Sections 401(m)(11), Sections
8.01 through 8.04 hereof will not apply. Matching Contributions shall be
periodically contributed by the Employer to the Trust Fund in accordance with
the Employer’s established payroll procedures in a manner uniformly applied to
all Participants similarly situated.

 

Notwithstanding the foregoing, no later than the end of each Plan Year, if any
Participant’s account was not credited with the full amount of Matching
Contributions to which he or she was entitled under the terms of the Plan (for
example, where the Participant did not make 401(k) Contributions of at least 3%
during a pay period because such Participant had already made 401(k)
Contributions for the Plan Year up to the limit prescribed under Code Section
402(g)), such Participant shall receive an adjusted Matching Contribution as
soon as administratively feasible after December 31 of such Plan Year. The
adjusted Matching Contribution shall equal the amount that would have been
credited on behalf of the Participant under the terms of the Plan absent the
fact that the Participant did not make 401(k) Contributions of at least 3%
during a pay period, less the amount actually credited to him or her.

 

(a) Nondiscrimination Limitations. Contributions to a Participant’s Matching
Contributions Account must meet the nondiscrimination requirements of Code
Section 401(m) pursuant to Section 8.03 hereof.

 

(b) Timing of Contributions. Matching Contributions shall be periodically
contributed by the Employer to the Trust Fund in accordance with the Employer’s
established payroll procedures in a manner uniformly applied to all Participants
similarly situated.

 

3.04 Profit Sharing Contributions. Each year the Employers may make a Profit
Sharing Contribution to the Trust Fund in such amounts as the Company, in its
sole discretion, shall determine. Profit Sharing Contributions shall be held and
administered in trust by the Trustee according to the terms and conditions of
the Plan and Trust. To the extent that the Trust has obligations arising from an
extension of credit to the Trust that is payable in cash within one year of the
date of the Employer’s contribution is made, such contribution will be paid to
the Trust in cash. Any such contribution shall be allocated in accordance with
Section 4.02 hereof, to those Participants eligible to receive such contribution
in accordance with Section 2.01(c).

 

The Employer’s Profit Sharing Contribution, if any, shall be made to the Trustee
in full within such time as may be permitted for Federal Income Tax purposes to
obtain a deduction for the contribution by the Employer for such taxable year.

 

3.05 ESOP Contributions. Each year the Employer will make an ESOP Contribution
to the Trust Fund on behalf of each Participant eligible to receive such
contribution, including a Participant who continues in the employ of the
Employer after his or her Normal Retirement Date, in an amount equal to three
percent (3%) of the eligible Participant’s Annual Compensation. ESOP
Contributions shall be held and administered in trust by the Trustee according
to the terms and conditions of the Plan and Trust. Any such contribution shall
be allocated in accordance with Section 4.02 hereof, to those Participants
eligible to receive such contribution in accordance with Section 2.01(b).

 

- 14 -



--------------------------------------------------------------------------------

ESOP Contributions will be paid in cash or shares of Company Stock. Shares of
Company Stock will be valued at their current fair market value. To the extent
that the Trust has obligations arising from an extension of credit to the Trust
which is payable in cash within one year of the date the Employer’s contribution
is made, such contribution will be paid to the Trust in cash.

 

The annual contribution of the Employer shall be made to the Trustee in full
within such time as may be permitted for Federal Income Tax purposes to obtain a
deduction for the contribution by the Employer for such taxable year.

 

3.06 Catch-Up Contributions. The Plan will permit each “Catch-Up Eligible
Participant” to make 401(k) Contributions in excess of the applicable limits set
forth in paragraph (c) below (“Catch-Up Contributions”) in any Plan Year.
Catch-up Contributions may be pro-rated over the course of the Plan Year and
shall only be available if a Participant’s 401(k) Contribution election would
cause the Participant to exceed the applicable limits set forth in paragraph (c)
below. Whether a contribution by a Participant qualifies as a Catch-up
Contribution will be determined at the end of the Plan Year, and any
Contribution that was intended to be a Catch-up Contribution but fails to
qualify as such shall be recharacterized as a 401(k) Contribution.

 

(a) The Plan shall not permit a Participant to make Catch-Up Contributions in
any Plan Year that exceed the lesser of:

 

(i) the applicable dollar limit prescribed by Code Section 414(v) (e.g., $3,000
for Plan Year 2004); and

 

(ii) the excess (if any) of (A) the Participant’s compensation (as defined in
Code Section 415(c)(3)) for the year, over (B) any other 401(k) Contributions
the Catch-Up Eligible Participant makes for the Plan Year, other than Catch-Up
Contributions under this Section 3.06.

 

(b) Catch-Up Contributions to the Plan under this Section 3.06 shall not, with
respect to the Plan Year in which the contribution is made:

 

(i) be taken into account in applying the limits of Code Sections 401(a)(30),
401(k)(11), 402(h), 402A(c)(2), 403(b)(1)(E), 404(h), 408(k), 408(p), 415 or 457
to other contributions or benefits under the Plan or under any other plan of the
Employers;

 

(ii) cause the Plan to be treated as failing to meet the requirements of Code
Sections 401(a)(4), 401(k)(3), 401(k)(8), 402(g), 403(b)(12), 408(k), 410(b) or
416 by reason of the making of (or the right to make) Catch-Up Contributions.

 

For all other purposes of the Plan, Catch-Up Contributions shall be treated as
401(k) Contributions.

 

(c) For purposes of this Section 3.06, the term “Catch-Up Eligible Participant”
means, with respect to any Plan Year, each Participant in the Plan who: (i) has
attained, or will attain, age 50 before the close of the Plan Year, and (ii) who
is otherwise eligible to make 401(k)

 

- 15 -



--------------------------------------------------------------------------------

Elections during the Plan Year, except by reason of the application of any
limitation or other restriction described in Code Section 401(a)(30), 402(h),
403(b)(1)(E), 404(h), 408(k), 408(p), 415, 457, 401(k)(8)(C) or 408(k)(6) or any
comparable limitation or restriction contained in the terms of the Plan.

 

3.07 Catch-Up Matching Contributions. Effective for Plan Years beginning after
December 31, 2001, each Employer may contribute for each Catch-Up Eligible
Participant in its employ at the end of the Plan Year an amount (“Catch-Up
Matching Contributions”) based on the Catch-Up Contributions, if any, made by
the Catch-Up Eligible Participant during such Plan Year. Each Employer will
determine the amount of any Catch-Up Matching Contribution in its discretion,
subject to the limitations described in Section 7.02. Any Catch-Up Matching
Contributions shall be paid to the Trustee no later than the time required for
the filing of the Employer’s federal income tax returns for its fiscal year in
which such Plan Year ends, including extensions of time thereof. For all other
purposes of the Plan, Catch-Up Matching Contributions shall be treated as
Matching Contributions.

 

3.08 Rollover Contributions. The Trustee may accept transfers on behalf of a
Participant from:

 

(a) a qualified pension, profit sharing or stock bonus plan maintained by a
former employer of the Participant;

 

(b) a previously qualified pension, profit sharing or stock bonus plan
maintained by the Employer;

 

(c) a “rollover” Individual Retirement Account as that term is defined in Code
Section 408(d)(3)(A)(ii);

 

(d) a plan in which assets are held on behalf of an Owner-Employee as defined in
Code Section 401(c)(3), which satisfies the applicable requirements of Code
Sections 401(a) and 401(d) and with respect thereto: (i) the transferred funds
shall be maintained in separate accounts in the name of the respective
Participants; and (ii) a Participant’s interest in the separate account shall be
nonforfeitable;

 

(e) an annuity contract described in Code Section 403(b); or

 

(f) an eligible plan under Code Section 457(b) that is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state.

 

Notwithstanding the above, no direct transfer may be made from a plan maintained
by the Company that is subject to the requirements of Code Section
401(a)(11)(A).

 

3.09 Special Rules Relating to Veterans Re-employment Rights Under USERRA.
Effective December 12, 1994, the following special provisions shall apply to an
Employee or Participant who is re-employed in accordance with the re-employment
provisions of the Uniformed Services Employment and Re-employment Rights Act
(USERRA) following a period of qualifying military service (as determined under
USERRA):

 

(a) Each period of qualifying military service served by an Employee or
Participant shall, upon such re-employment with an Employer, be deemed to
constitute service with the Employer for all purposes of the Plan.

 

- 16 -



--------------------------------------------------------------------------------

(b) The Participant shall be permitted to make up 401(k) Contributions missed
during the period of qualifying military service. The Participant shall have a
period of time beginning on the date of the Participant’s re-employment with an
Employer following his or her period of qualifying military service and
extending over the lesser of (i) the Participant’s period of qualifying military
service multiplied by three, and (ii) 5 years, to make up such missed 401(k)
Contributions.

 

(c) If the re-employed Participant elects to make up 401(k) Contributions in
accordance with paragraph (b) above, the Employer shall make any Matching
Contributions that would have been made on behalf of such Participant had the
Participant made such 401(k) Contributions during the period of qualifying
military service.

 

(d) If the Employer made any Profit Sharing Contributions to the Plan during the
period of qualifying military service, the Employer shall make a Profit Sharing
Contribution on behalf of the Participant upon the Participant’s re-employment
following his or her period of qualifying military service, in the amount that
would have been made on behalf of such Participant had the Participant been
employed during the period of qualifying military service.

 

(e) If the Employer made any ESOP Contributions to the Plan during the period of
qualifying military service, the Employer shall make an ESOP Contribution on
behalf of the Participant upon the Participant’s re-employment following his or
her period of qualifying military service, in the amount that would have been
made on behalf of such Participant had the Participant been employed during the
period of qualifying military service.

 

(f) The Plan shall not (i) credit earnings to a Participant’s Accounts with
respect to any 401(k) or Matching Contribution before such contribution is
actually made, or (ii) make up any allocation of forfeitures, with respect to
the period of qualifying military service. A re-employed Participant shall be
entitled to accrued benefits attributable to 401(k) Contributions only if such
contributions are actually made.

 

(g) For all purposes under the Plan, including an Employer’s liability for
making contributions on behalf of a re-employed Participant as described above,
the Participant shall be treated as having received Annual Compensation from the
Employer based on the rate of Annual Compensation the Participant would have
received during the period of qualifying military service, or if that rate is
not reasonably certain, on the basis of the Participant’s average rate of Annual
Compensation during the 12-month period immediately preceding such period.

 

(h) If a Participant makes a 401(k) Contribution or the Employer makes a
Matching Contribution in accordance with the foregoing provisions of this
Section 3.09:

 

(i) such contributions shall not be subject to any otherwise applicable
limitation under Code Section 402(g), 404(a) or 415, and shall not be taken into
account in applying such limitations to other Participant or Employer
contributions under the Plan or any other plan with respect to the year in which
such contributions are made, and such

 

- 17 -



--------------------------------------------------------------------------------

contributions shall be subject to these limitations only with respect to the
year to which such contributions relate and only in accordance with regulations
prescribed by the Internal Revenue Service; and

 

(ii) the Plan shall not be treated as failing to meet the requirements of Code
Section 401(a)(4), 401(a)(26), 401(k)(3), 401(k)(11), 401(k)(12), 401(m), 410(b)
or 416 by reason of such contributions.

 

3.10 Automatic 401(k) Contributions. The Company may, in its sole discretion,
implement an automatic 401(k) Contribution feature as to all Employees who first
become eligible under Section 2.01(a) of the Plan, effective as of any date the
Company specifies in the future. Pursuant to this automatic 401(k) Contribution
feature, the Plan Administrator will withhold a 401(k) Contribution amount equal
to 3% of the Annual Compensation of each Employee who first becomes eligible
under Section 2.01(a) after the effective date the Company specifies for the
automatic 401(k) Contribution feature, as if the Participant had elected to
defer that percentage of his or her Annual Compensation for each pay period. The
Participant’s deemed election shall remain in effect until the Participant files
a subsequent election revoking or superseding the deemed election, pursuant to
procedures established by the Plan Administrator.

 

(a) A Participant may suspend his or her deemed election to make 401(k)
Contributions at any time, but not retroactively. A Participant may change the
deemed election percentage at any time, but not retroactively, by making a
revised election, unless the Plan Administrator specifies that changes are
permitted less frequently.

 

(b) 401(k) Contributions deemed authorized by each Participant and contributed
by the Employer pursuant to Section 3.02 hereof, shall be credited to the
Participant’s 401(k) Contributions Account. If the Participant does not direct
the manner in which such Contributions are to be invested among the Investment
Funds, the Plan Administrator shall specify an Investment Fund or Funds into
which such Contributions will be invested.

 

(c) The Company intends that this Section 3.05 comply, and be administered in
accordance with, the provisions of Revenue Ruling 2000-8, and any successor
Revenue Ruling thereto.

 

- 18 -



--------------------------------------------------------------------------------

ARTICLE IV

ALLOCATIONS

 

4.01 Participant Accounts. The Plan Administrator shall direct the Trustee to
maintain such separate Accounts for each Participant as the Plan Administrator
shall from time to time determine, including the following:

 

(a) Profit Sharing Contributions Account. The amount of the Employer’s Profit
Sharing Contribution to the Trust Fund pursuant to Section 3.04 hereof and
allocated pursuant to Section 4.02(a) hereof, and any amount allocated to a
Participant’s Profit Sharing Account pursuant to Article XIII, together with
such Participant’s share of all income, gains and accumulations thereon, shall
be credited and losses debited to each Participant’s Profit Sharing
Contributions Account.

 

(b) 401(k) Contributions Account. 401(k) Contributions authorized by each
Participant and contributed by the Employer pursuant to Section 3.02 or 3.06
hereof, and any amount allocated to a Participant’s 401(k) Contributions Account
pursuant to Article XIII, together with such Participant’s share of all income,
gains and accumulations thereon, shall be credited and losses debited to each
Participant’s 401(k) Contributions Account.

 

(c) Matching Contributions Account. Matching Contributions made by the Employer
pursuant to Section 3.03 or 3.07 hereof, and any amount allocated to a
Participant’s Matching Contribution Account pursuant to Article XIII, together
with such Participant’s share of all income, gains and accumulations thereon,
shall be credited and losses debited to such Participant’s Matching
Contributions Account. Notwithstanding the foregoing, Safe Harbor Matching
Contributions made on or after January 1, 2003, pursuant to Section 3.03 hereof,
together with such Participant’s share of all income, gains and accumulations
thereon, shall be credited and losses debited to such Participant’s Safe Harbor
Matching Contributions Account, which will be a subaccount of his or her
Matching Contributions Account.

 

(d) Prior Plan Account. Amounts transferred from a previous qualified plan of an
Employer, together with such Participant’s share of income, gains and
accumulations thereon, shall be credited and losses debited to each
Participant’s Prior Plan Account.

 

(e) Rollover Contributions Account. Rollover Contributions made by a Participant
pursuant to Section 3.08 hereof, together with such Participant’s shares of all
income, gains and accumulations thereon, shall be credited and losses debited to
such Participant’s Rollover Contributions Account.

 

(f) Frozen Plan Account. Amounts transferred to this Plan as a result of the
merger of the frozen Mid Am, Inc. Profit Sharing and 401(k) Plan (the “Frozen
Plan”) into this Plan, and remaining in this Plan under the terms of Section
13.10, together with such Participant’s share of income, gains and accumulations
thereon, shall be credited and losses debited to each Participant’s Frozen Plan
Account.

 

(g) ESOP Account. The amount of the Employer’s ESOP Contribution to the Trust
Fund pursuant to Section 3.05 hereof and allocated pursuant to Section 4.03
hereof, and any amount allocated to a Participant’s ESOP Account pursuant to
Section 13.01, together with such Participant’s share of all income, gains and
accumulations thereon, shall be credited and losses debited to each
Participant’s ESOP Account.

 

- 19 -



--------------------------------------------------------------------------------

4.02 Allocation of Profit Sharing Contributions. Effective as of the last day of
each Plan Year, any amount contributed by the Employers pursuant to Section 3.04
hereof shall be allocated and credited to the Profit Sharing Contributions
Account of each eligible Participant. An allocation will be made only if the
Participant was employed by the Employer on the last day of such Plan Year and
was credited with at least 1,000 Hours of Service during such Plan Year, except
that any Participant who incurred a Disability, died or terminated employment
with the Employer on or after attaining Normal Retirement Age during such Plan
Year shall receive an allocation.

 

Allocations of Profit Sharing Contributions shall be determined in the same
proportion that such Participant’s Annual Compensation bears to the total Annual
Compensation of all Participants eligible to share in the Employers’ Profit
Sharing Contribution for such Plan Year. For this purpose, Annual Compensation
shall (i) only include compensation earned while the Participant was an Employee
of an Employer, and (ii) include compensation for the entire Plan Year, even if
the Participant first became a Participant during the Plan Year.

 

4.03 Allocation of ESOP Contributions. Effective as of the last day of each Plan
Year, any amount contributed by the Employers pursuant to Section 3.05 hereof
shall be allocated and credited to the ESOP Account of each eligible
Participant. An allocation will be made only if the Participant was employed by
the Employer on the last day of such Plan Year and was credited with at least
1,000 Hours of Service during such Plan Year, except that any Participant who
incurred a Disability, died or terminated employment with the Employer on or
after attaining Normal Retirement Age during such Plan Year shall receive an
allocation.

 

Allocations of ESOP Contributions shall be determined in the same proportion
that such Participant’s Annual Compensation bears to the total Annual
Compensation of all Participants eligible to share in the Employers’ ESOP
Contribution for such Plan Year. For this purpose, Annual Compensation shall (i)
only include compensation earned while the Participant was an Employee of an
Employer, and (ii) include compensation for the entire Plan Year, even if the
Participant first became a Participant during the Plan Year.

 

4.04 Allocation of 401(k) Contributions. All 401(k) Contributions made by the
Employers pursuant to Section 3.02 for any pay period shall be allocated and
credited to the 401(k) Contributions Account of each eligible Participant who
made 401(k) Contributions for that pay period, according to such Participant’s
401(k) Contributions for the pay period. All Catch-Up Contributions made by the
Employer pursuant to Section 3.06 for any pay period shall be allocated and
credited to the 401(k) Contributions Account of each Catch-Up Eligible
Participant who made Catch-Up Contributions for that pay period, according to
such Catch-Up Eligible Participant’s Catch-Up Contributions for the pay period.

 

4.05 Allocation of Matching Contributions. Any Matching Contributions made by
the Employers pursuant to Section 3.03 or 3.07 for any pay period shall be
allocated and credited to the Matching Contributions Account of each eligible
Participant who made 401(k) Contributions for that pay period, according to such
Participant’s 401(k) Contributions for the

 

- 20 -



--------------------------------------------------------------------------------

pay period. Any Catch-Up Matching Contributions made by the Employers pursuant
to Section 3.07 for any pay period shall be allocated and credited to the
Matching Contributions Account of each eligible Participant who made Catch-Up
Contributions for that period. Such allocations shall be determined in the same
proportion that such Participant’s Annual Compensation bears to the total Annual
Compensation of all Participant’s eligible to share in the Employer’s Catch-Up
Matching Contribution for such pay period. For this purpose, Annual Compensation
shall (i) only include compensation earned while the Participant was an Employee
of an Employer, and (ii) include compensation for the entire Plan Year, even if
the Participant first became a Participant during the Plan Year.

 

4.06 Allocation of Investment Gain or Loss. Any net gain or net loss resulting
from the operation of the Investment Funds of the Trust for such year,
determined in accordance with Article IX hereof, shall be allocated by the
Trustee to the respective Participant’s Accounts in proportion to the value of
the respective interests in the Investment Fund immediately preceding such
revaluation.

 

4.07 Allocation of Cash Dividends. Cash dividends on Company Stock allocated to
a Participant’s Company Stock Funds shall be credited to the Participant’s
Dividend Reinvestment Account, to the extent the Cash Dividends are not
distributed directly to the Participant outside of the Plan pursuant to a
Dividend Payment Election under Section 15.03.

 

4.08 Valuations. The Trust Fund and each Investment Fund shall be valued by the
Trustee at fair market value as of each Valuation Date. The “adjusted net worth”
of an Investment Fund as of any Valuation Date means the net worth of that
Investment Fund as determined by the Trustee in accordance with the provisions
of the Trust Agreement.

 

4.09 Allocation of Gain or Loss. Any increase or decrease in the market value of
each Investment Fund of the Trust Fund since the preceding Valuation Date and
all income earned, expenses incurred and realized profits and losses, shall be
determined in accordance with accounting methods uniformly and consistently
applied and shall be added to or deducted from the Account of each Participant
based on the amount of a Participant’s Account in such Investment Fund at the
prior Valuation Date in accordance with non-discriminatory procedures and rules
adopted by the Plan Administrator. Before reallocation, the Accounts of the
Participants shall be reduced by any payments made thereon in the period. At the
Plan Administrator’s discretion uniformly applied, administrative expenses
directly connected or associated with a particular Participant’s Account may be
charged to the Account. Notwithstanding the foregoing, allocation shall not be
required to the extent the Trust Fund, or any Investment Fund thereof, is
administered in a manner that permits separate valuation of each Participant’s
interest therein without separate incremental cost to the Plan or the Plan
Administrator otherwise provides for separate valuation.

 

4.10 Annual Report to Participants. The Plan Administrator shall notify each
Participant in writing of the financial status of his or her Accounts as of the
last day of each Plan Year.

 

- 21 -



--------------------------------------------------------------------------------

ARTICLE V

BENEFITS TO PARTICIPANTS

 

5.01 Upon Retirement or Disability. When a Participant attains Normal Retirement
Age, or incurs a Disability, the entire interest in the Participant’s Accounts,
including the amount of any contributions for the Plan Year in which the
Participant’s termination of employment with the Employers on or after his or
her Normal Retirement Date or Disability occurs, shall become nonforfeitable. A
Participant who remains in the employment of the Employers after the Participant
attains Normal Retirement Age shall continue to participate in the Plan.

 

5.02 Upon Death. Upon the death of a Participant, the entire interest in the
Participant’s Accounts, including the amount of any contributions for the Plan
Year in which the Participant’s death occurs, shall become nonforfeitable. The
Plan Administrator, in accordance with the provisions of Article VI of the Plan,
shall then direct the Trustee to distribute the entire interest in the
Participant’s Accounts to such Participant’s designated beneficiary or
beneficiaries. The Plan Administrator may require proper proof of death and
evidence of the right of any person to receive payment of the entire interest in
the Accounts of the deceased Participant as the Plan Administrator deems
desirable and the Plan Administrator’s determination shall be conclusive. The
Trustee shall make such distribution as soon as administratively feasible
following the Participant’s death and in accordance with the rules and
procedures established by the Plan Administrator.

 

Unless the Participant has made a Qualified Election, the Trustee shall make all
payments to the Participant’s spouse in a lump sum, or, if applicable, in a ESOP
Qualified Pre-Retirement Survivor Annuity pursuant to Section 6.02. Each
Participant, by written instrument delivered to the Plan Administrator, shall
have the unqualified right to designate, and from time to time change, the
beneficiary or beneficiaries to receive the entire interest in his Accounts in
the event of his death, subject to the Qualified Election requirements in
Section 6.04(e).

 

In the event that (i) the Participant fails to designate a beneficiary or
beneficiaries or (ii) the Plan’s records of beneficiary designations are lost or
destroyed, then the entire interest in the Participant’s Accounts shall be
distributed first to the Participant’s spouse if then living, or second to the
Participant’s estate. In the event that the Participant (i) designates a
beneficiary who predeceases the Participant or (ii) designates a beneficiary who
disclaims the benefit under the Plan, then such beneficiary’s entire interest in
the Participant’s Accounts shall be distributed first to the Participant’s
spouse if then living, or second to the Participant’s estate.

 

5.03 Nonforfeitable Interest Upon Termination of Employment. Upon termination of
a Participant’s employment for any reason other than Disability, death or
termination of employment with the Employer after attaining the Normal
Retirement Age, the Trustee shall, in accordance with the provisions of Section
6.01 of the Plan and at the instruction of the Plan Administrator, distribute to
the Participant the entire interest then constituting his or her 401(k)
Contributions Account, Safe Harbor Matching Contributions Account, Dividend
Reinvestment Account and Rollover Contributions Account, which are always
nonforfeitable, and the nonforfeitable interest in the Participant’s Matching
Contributions Account, Profit Sharing Contributions Account, ESOP Account,
Frozen Plan Account and Prior Plan Account based on the Participant’s Years of
Service determined in accordance with the applicable schedule below:

 

Years of Service


--------------------------------------------------------------------------------

  Nonforfeitable Interest


--------------------------------------------------------------------------------

Less than 2   0% 2 but less than 3   40% 3 but less than 4   60%
4 but less than 5   80% 5 or more   100%

 

- 22 -



--------------------------------------------------------------------------------

(a) Any Participant who, prior to January 1, 1999, was a Participant in the Mid
Am, Inc. Profit Sharing and 401(k) Plan, and who has completed at least three
Years of Service as of January 1, 1999, may elect in writing to have his or her
nonforfeitable interest computed under the Plan’s five year cliff vesting
schedule in effect prior to January 1, 1999, by the later of: (i) the
Participant’s termination of employment with the Employers, or (ii) the date
that is 60 days after the day the Plan Administrator gives written notice of the
Plan amendment to the Participant.

 

(b) In the event the nonforfeitable interest schedule is amended, or the
nonforfeitable interest schedule of an existing plan is amended by the Plan,
then any Participant who has completed at least three Years of Service on the
later of the date the amendment is adopted, or the date the amendment is
effective may elect in writing to have his or her nonforfeitable interest
computed under the prior applicable nonforfeitable interest schedule, beginning
on the date the Plan amendment is adopted and ending on the later of: (i) the
Participant’s termination of employment with the Employers, (ii) the date that
is 60 days after the day the Plan amendment is adopted, (iii) the date that is
60 days after the day the Plan amendment becomes effective, or (iv) the date
that is 60 days after the day the Plan Administrator gives written notice of the
Plan amendment to the Participant.

 

(c) Notwithstanding any contrary provision of this Plan, each Participant who
was an employee of Sky Investments, Inc. on March 7, 2001, the effective date of
the sale of Sky Investments, Inc., acquired a 100% nonforfeitable interest in
his or her Accounts under the Plan as of that date.

 

(d) Notwithstanding any contrary provision of this Plan, a Participant shall
always be 100% vested in his or her Dividend Reinvestment Account without regard
to the vested percentage of underlying stock.

 

(e) Each Participant in the Mid Am Inc. Employee Stock Ownership Pension Plan
and/or the Mid Am, Inc. Profit Sharing and 401(k) Plan on October 2, 1998, the
effective date of the merger of Mid Am, Inc. into Citizens Bancshares, Inc.,
acquired a 100% nonforfeitable interest in his or her Account under the Mid Am
Inc. Employee Stock Ownership Pension Plan and the Mid Am, Inc. Profit Sharing
and 401(k) Plan as of that date. The Employer contributions made under the Mid
Am Inc. Employee Stock Ownership Pension Plan, Mid Am, Inc. Profit Sharing and
401(k) Plan, the Sky ESOP and this Plan, on and after October 2, 1998, shall be
subject to the vesting schedule contained in this Section, based on the
Participant’s Years of Service.

 

- 23 -



--------------------------------------------------------------------------------

5.04 Change in Control. In the event of a Change in Control, each Participant
who is employed by an Employer on the effective date of a Change in Control
shall acquire a 100% nonforfeitable interest in his or her Accounts as of that
date.

 

5.05 Forfeiture Upon Termination of Employment. If a Participant terminates
employment with the Employers, and the value of the Participant’s vested
Accounts is not (or at the time of any prior, periodic distribution was not)
greater than $5,000, the Participant will receive a distribution of the value of
the entire vested portion of his or her Accounts and the nonvested portion will
be treated as a forfeiture. The value of the Participant’s vested Accounts shall
be determined without regard to that portion of his or her Account that is
attributable to rollover contributions (and earnings allocable thereto) within
the meaning of Code Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii) and
457(e)(16).

 

(a) If a Participant terminates service and elects to receive a distribution of
the vested portion of his or her Accounts pursuant to Article VI of the Plan,
the nonvested portion will be treated as a forfeiture.

 

(b) If distribution is made to a Participant on account of termination of
employment, which is less than the value of the Participant’s Account, prior to
the date on which the Participant has a Break in Service for five consecutive
Plan Years, and the Participant returns to employment covered by the Plan, the
Participant’s Account shall subsequently be determined without regard to the
portion thereof derived from predistribution employment, provided the
Participant (i) received distribution of the entire present value of the
nonforfeitable portion of his or her Account at the time of distribution, (ii)
the amount of the distribution did not exceed the dollar limit under Code
Section 411(a)(11)(A) or the Participant (with spousal consent, if applicable)
voluntarily elected to receive the distribution, and (iii) the Participant upon
return to employment covered by the Plan does not repay the full amount of the
distribution before the earlier of suffering five consecutive one year Breaks in
Service, or at the close of the first period of five consecutive one year Breaks
in Service commencing after the distribution. If the Participant makes a timely
repayment, the Participant’s Account shall equal the sum of the repayment and
the forfeitable portion of the Participant’s Account on the date of
distribution, unadjusted by gains or losses subsequent to the distribution.
Restoration of forfeitures under this paragraph shall be made, to the extent
necessary, first from forfeitures in the Plan Year of repayment and second from
Employer contributions.

 

(c) If a Participant does not receive a distribution pursuant to Article VI, the
nonvested portion of the Participant’s Accounts will be treated as a forfeiture
on the last day of the Plan Year in which the Participant terminated employment.

 

(d) Except as provided in paragraph (b) above, forfeitures will be used to
reduce the contribution due from the Employer for the Plan Year in which the
forfeiture occurs, or for the immediately following Plan Year.

 

(e) For purposes of this Section 5.05, if a Participant does not have any
nonforfeitable interest in his or her Accounts, the Participant will be deemed
to have received a distribution of the entire vested portion of his or her
Accounts in accordance with the provisions of subparagraph (a) above without
having submitted any application for benefits to the Plan

 

- 24 -



--------------------------------------------------------------------------------

Administrator. If such Participant returns to active service with an Employer
prior to incurring five consecutive Breaks in Service, the Participant will be
deemed to have paid back the distribution and his or her Accounts will be
restored as provided in subparagraph (b) above.

 

- 25 -



--------------------------------------------------------------------------------

ARTICLE VI

DISTRIBUTIONS

 

6.01 Commencement of Benefits. The Plan shall distribute a Participant’s Account
as soon as administratively feasible after the Participant’s termination of
employment with the Employers, except as provided below. If the nonforfeitable
portion of the Participant’s Account exceeds (or at the time of any prior,
periodic distribution ever exceeded) $5,000, the Plan shall not distribute the
Participant’s Account before the Participant attains Normal Retirement Date,
unless the Participant consents to such distribution in writing. The value of a
Participant’s nonforfeitable Account shall be determined without regard to that
portion of his or her Account that is attributable to rollover contributions
(and earnings allocable thereto) within the meaning of Code Sections 402(c),
403(a)(4), 403(b)(8), 408(d)(3)(A)(ii) and 457(e)(16).

 

With respect to distributions of amounts held in a Participant’s ESOP Account
only, the notice of the right to defer distributions shall also give a general
description of the material features, and an explanation of the relative values,
of the normal and optional forms of benefit available under the Plan in a manner
that would satisfy the notice requirements of Code Section 417(a)(3). The Plan
Administrator must give such notice no less than 30 days and no more than 90
days prior to the Annuity Starting Date, unless the Participant waives the
notice requirement as provided in Code Section 417(a)(7)(B) or the requirements
of Code Section 417(a)(7)(A) are met.

 

If the Participant does not consent to distribution, the Participant’s Account
shall be retained in the Trust Fund until such later date as the Participant
requests distribution. If the Participant does not request distribution prior to
the Participant’s Normal Retirement Date or death, the Plan shall distribute the
Participant’s Account as soon as administratively feasible after the Valuation
Date next following the first to occur of the Participant’s Normal Retirement
Date or death (provided the Plan Administrator receives notice of the
Participant’s death).

 

6.02 Payment of Benefits. A Participant, or his or her designated beneficiary,
may elect to have the vested balance of the Participant’s Account distributed in
either (i) a lump sum payment, or (ii) substantially equal monthly, quarterly,
semi-annual or annual installments over any period of time not exceeding the
Participant’s then life expectancy or the joint and last survivor expectancy of
the Participant and a designated beneficiary. If there is any remaining balance
in the Participant’s Account upon his or her death, such balance shall be
payable as a death benefit in accordance with Section 6.06 below. If a
Participant elects to receive distribution of his or her Account in the form of
a lump sum payment, the Participant may elect to receive his or her ESOP Account
and that portion of his or her other Accounts that is invested in the Company
Stock Fund in Company Stock.

 

6.03 Distribution Provisions Applicable to ESOP Accounts. Notwithstanding the
provisions of Section 6.02, the following provisions shall apply to ESOP
Accounts.

 

(a) Payment of Benefits. The normal form of benefit under the Plan with respect
to amounts held in the ESOP Accounts is the ESOP Qualified Joint and Survivor
Annuity, unless the Participant and his or her spouse execute a Qualified
Election selecting an optional form of benefit within the 90-day period ending
on the date the Plan is to commence benefit payments.

 

- 26 -



--------------------------------------------------------------------------------

If the Participant is married and dies prior to the commencement of his or her
benefits, the Participant’s Account shall be used to provide a ESOP Qualified
Pre-Retirement Survivor Annuity for the Participant’s spouse unless the
Participant and/or his or her spouse execute a Qualified Election selecting
another form of distribution, within the “Election Period.”

 

(b) Optional Forms of Benefit. A Participant may elect to waive the ESOP
Qualified Joint and Survivor Annuity and have his or her Account distributed in
one of the following optional forms of distribution:

 

(i) a lump sum payment;

 

(ii) a straight life annuity for the Participant’s life; or

 

(iii) substantially equal monthly, quarterly, semi-annual or annual installments
over any period of time not exceeding the Participant’s then life expectancy or
the joint and last survivor expectancy of the Participant and a designated
beneficiary. If there is any remaining balance in the Participant’s Account upon
his or her death, such balance shall be payable as a death benefit in accordance
with Section 6.06 below.

 

(c) Distributions Other Than Lump Sum. If the Participant’s entire Account is to
be distributed in other than a lump sum, then the amount to be distributed each
year must be at least an amount equal to the quotient obtained by dividing the
Participant’s entire interest by the life expectancy of the Participant or joint
and last survivor expectancy of the Participant and designated beneficiary. Life
expectancy and joint and last survivor life expectancy are computed by the use
of the return multiples contained in Section 1.72-9 of the Income Tax
Regulations. For purposes of this computation, a Participant’s life expectancy
may be recalculated no more frequently than annually, however, the life
expectancy of a non-spouse beneficiary may not be recalculated. If the
Participant’s spouse is not the designated beneficiary, the method of
distribution selected must assure that more than 50% of the present value of the
amount available for distribution is paid within the life expectancy of the
Participant. All distributions must be the minimum distribution incidental
benefit requirements in Section 1.401(a)(9)-2 of the proposed regulations.

 

6.04 Definitions. The following definitions shall apply to Section 6.03:

 

(a) Annuity Starting Date. “Annuity Starting Date” means the first day of the
first period for which an amount is paid as an annuity, regardless of when or
whether payment is actually made. In the case of benefits not payable as an
annuity, the Annuity Starting Date is the date the benefit is received.

 

(b) ESOP Qualified Joint and Survivor Annuity. “ESOP Qualified Joint and
Survivor Annuity” means an annuity for the life of the Participant with a
survivor annuity for the life of the spouse that is not less than 50% and not
more than 100% of the amount of the annuity that is payable during the joint
lives of the Participant and the spouse, which is the actuarial equivalent of
the normal form of benefit, or if greater, any optional form of benefit. An ESOP
Qualified Joint and Survivor Annuity for a Participant who is not married shall
be an annuity for the life of such Participant.

 

- 27 -



--------------------------------------------------------------------------------

(c) ESOP Qualified Pre-Retirement Survivor Annuity. “ESOP Qualified
Pre-Retirement Survivor Annuity” means an annuity for the life of the
Participant’s surviving spouse, if any, applying the Participant’s vested
Account to purchase such life annuity. The spouse of the deceased Participant
may elect to receive the full value of such Participant’s Account in a lump sum
in lieu of the ESOP Qualified Pre-Retirement Survivor Annuity.

 

Subject to the rules in Section 6.03, the surviving spouse shall begin to
receive payments immediately, unless such surviving spouse elects a later date,
except that the surviving spouse shall receive an immediate distribution if the
value of the Participant’s vested Accounts is not (or at the time of any prior,
periodic distribution was not) greater than $5,000.

 

(d) Applicable Period. The “Applicable Period” for the explanation of the ESOP
Qualified Joint and Survivor Annuity shall be no less than 30 days (or no less
than 7 days if the Participant waives the 30-day period pursuant to Code Section
417(a)(7)(B)) and no more than 90 days prior to the Participant’s Annuity
Starting Date, or soon after the Participant’s Annuity Starting Date if the
requirements of Code Section 417(a)(7)(A) are met. The “Applicable Period” for
the ESOP Qualified Pre-Retirement Survivor Annuity” means, with respect to a
particular Participant, the latest of the following:

 

(i) The period that begins with the first day of the Plan Year in which the
Participant attains age 32 and ending with the close of the Plan Year preceding
the Plan year in which the Plan Year in which the Participant attains age 35;

 

(ii) a reasonable period after the Employee becomes a Participant;

 

(iii) a reasonable period after this Section no longer applies to the
Participant; or

 

(iv) a reasonable period after the Participant’s separation from service in the
case of a Participant who separates from service before attaining age 35.

 

Within the Applicable Period, the Plan Administrator shall give the Participant
written notification of the availability of the Qualified Election with respect
to the ESOP Qualified Joint and Survivor Annuity. The notification shall explain
the terms and conditions of the ESOP Qualified Joint and Survivor Annuity, the
rights of the spouse, the effect of electing not to take such annuity, and the
right to revoke a previous election to waive such annuity. The Participant (and
the Participant’s spouse) must complete the election on or before the Annuity
Starting Date, or after the Annuity Starting Date if the requirements of Code
Section 417(a)(7)(A) are met. The Participant may revoke an election not to take
the Joint and Survivor Annuity or choose again to take such annuity at any time
and any number of times within the applicable election period. If a Participant
requests additional information within 60 days after receipt of the notification
of election, the minimum election period shall be extended an additional 60 days
following the Participant’s receipt of such additional information.

 

Within the Applicable Period, the Plan Administrator shall give each Participant
a written explanation of the ESOP Qualified Pre-Retirement Survivor Annuity
which shall contain the following: (i) the terms and conditions of a ESOP
Qualified Pre-Retirement Survivor Annuity; (ii) the Participant’s right to make
and the effect of an election to waive this form of benefit; (iii)

 

- 28 -



--------------------------------------------------------------------------------

the rights of the Participant’s spouse; and (iv) the right to make, and the
effect of, a revocation of a previous election to waive the ESOP Qualified
Pre-Retirement Survivor Annuity. In the case of a Participant who enters the
Plan after the first day of the Plan Year in which the Participant attained age
32, the Plan Administrator shall provide the required notice no later than the
close of the second Plan Year succeeding the entry of the Participant in the
Plan.

 

(e) Qualified Election. “Qualified Election” means an election by a Participant
to (i) waive the ESOP Qualified Joint and Survivor Annuity or ESOP Qualified
Pre-Retirement Survivor Annuity, pursuant to Section 6.03, and elect an optional
form of distribution, (ii) designate a beneficiary other than the Participant’s
spouse, pursuant to Section 6.03, or (iii) begin distributions prior to the
Participant’s Normal Retirement Date, pursuant to Section 6.01, which satisfies
the following consent requirements:

 

(i) The spouse’s consent shall be witnessed by a Plan representative or notary
public.

 

(ii) The spouse’s consent must acknowledge the effect of the election, including
that the spouse had the right to limit consent only to a specific beneficiary or
a specific form of benefit, if applicable, and that the relinquishment of one or
both such rights was voluntary. Unless the consent of the spouse expressly
permits designations by the Participant without a requirement of further consent
by the spouse, the spouse’s consent must be limited to the form of benefit, if
applicable, and the beneficiary, class of beneficiaries, or contingent
beneficiary named in the election.

 

(iii) Spousal consent is not required if the Participant establishes to the
satisfaction of the plan representative that the consent of the spouse cannot be
obtained because there is no spouse or the spouse cannot be located.

 

(iv) A spouse’s consent under this Section shall not be valid with respect to
any other spouse.

 

(v) A Participant may revoke a prior election without the consent of the spouse.
Any new election will require a new spousal consent, unless the consent of the
spouse expressly permits such election by the Participant without further
consent by the spouse.

 

(vi) A spouse’s consent may be revoked at any time within the Participant’s
election period.

 

6.05 Mandatory Commencement of Benefits. In no event other than the written
direction of the Participant will distribution of the Participant’s benefits
under the Plan commence later than the 60th day after the end of the Plan Year
in which the later of the following events occurs:

 

(a) The Participant attains Normal Retirement Age;

 

(b) The tenth anniversary of the year in which the Participant commences
participation in the Plan; or

 

- 29 -



--------------------------------------------------------------------------------

(c) The Participant terminates employment with the Employer.

 

A Participant may elect to defer the commencement of distributions under the
Plan to a date later than set forth above, provided, however, that the
Participant must make any such election by submitting to the Plan Administrator
a signed written statement describing the method and medium of distribution and
the date on which such distribution shall commence.

 

Anything above to the contrary notwithstanding, distributions of a Participant’s
benefits must commence by April 1 of the calendar year following the later of
(i) the calendar year in which the Participant attains age 70 1/2, or (ii) the
calendar year in which the Participant retires, in accordance with the minimum
distribution requirements of Code Section 401(a)(9). Notwithstanding the
foregoing sentence, for any Participant who is a 5-percent owner of an Employer,
the distributions of benefits must commence by April 1 of the calendar year
following the calendar year in which the Participant attains age 70 1/2. A
Participant who attained age 70 1/2 during the 1998 calendar year and who is not
a 5-percent owner may elect to postpone receiving such distributions until April
1 of the calendar year following the year in which the Participant retires, as
long as he or she so elects in the manner prescribed by the Plan Administrator
before April 1, 1999. For purposes of this minimum distribution, the Participant
may elect prior to the date of the first required distribution to have his or
her life expectancy and his or her spouse’s life expectancy recalculated
annually. Such election shall be irrevocable once made, and shall apply for all
subsequent Plan Years. The Participant and his or her spouse shall have the
right to separately elect as to whether each wants his or her life expectancy
recalculated, and the election of one shall not affect the election of the
other. In the event that either the Participant or his or her spouse fails to
make an election, his or her life expectancy shall be recalculated annually.

 

The mandatory commencement of distribution to a Participant or beneficiary
pursuant to this Section 6.05 shall not apply provided (i) that prior to January
1, 1984, or such other date permitted by law, a Participant (including Key
Employees) who had an Account balance under this Plan as of December 31, 1983,
made a written designation for a method of distribution of the benefit that
satisfy the provisions of Code Section 401(a)(9) as in effect prior to the
enactment of the Tax Equity and Fiscal Responsibility Act of 1982 (including
rules relating to incidental death benefits). Any written designation, if made,
shall be binding upon the Plan Administrator. In addition, the mandatory
commencement of distribution shall not apply to any Participant who attained age
70 1/2 prior to January 1, 1988 and who was not a five percent owner at any time
after he or she attained age 66 1/2.

 

The rules governing required minimum distributions are set forth in Article
XVIII and shall apply to distributions commencing in 2003.

 

6.06 Distributions After Death of a Participant. Subject to the provisions of
Section 6.02 and 6.03 above, if a Participant dies before the Plan has
distributed any portion of his or her Account, the Plan shall distribute the
Participant’s Account in one of the following methods:

 

(a) The Plan shall distribute the Participant’s Account no later than December
31 of the calendar year that contains the fifth anniversary of the date of the
Participant’s death, regardless of who is to receive the distribution.

 

- 30 -



--------------------------------------------------------------------------------

(b) If the distribution is to be made to a designated beneficiary, the
distribution of a Participant’s interest shall commence not later than December
31 of the calendar year immediately following the calendar year in which the
Participant died, and payments shall occur over a period not extending beyond
the life expectancy of such designated beneficiary. If distribution is to be
made to the Participant’s surviving spouse, distribution must commence on or
before the later of: (i) December 31 of the calendar year immediately following
the calendar year in which the Participant died, or (ii) December 31 of the
calendar year in which the Participant would have attained age 70 1/2. Such
distribution shall occur over a period not extending beyond the life expectancy
of such designated beneficiary.

 

A Participant or the Participant’s spouse or designated beneficiary, subject to
a Qualified Election, may elect the method of distribution described in
subparagraph (b) above. Such election must be made no later than the earlier of:
(i) the date that distribution would have to occur according to the provisions
of subparagraph (a) above, or (ii) the date that distribution would have to
occur according to the provisions of subparagraph (b) above. As of such date,
the election is irrevocable and shall apply for all subsequent years and any
subsequent beneficiaries. If no such election is made, distribution shall be
made in accordance with subparagraph (a) above.

 

If the Participant’s surviving spouse dies before the Plan begins distributions
to such spouse, the payment of the Participant’s interest shall be made as if
the surviving spouse were the Participant. If the Plan has begun distribution of
the Participant’s interest at the time of such Participant’s death, distribution
may be made for a term certain at least as rapidly as under the method of
distribution used prior to the death of the Participant.

 

6.07 Right to Have Accounts Transferred. Notwithstanding any provision of the
Plan to the contrary that would otherwise limit an “eligible distributee”
election under this Article VI, an eligible distributee may elect, at the time
and in the manner prescribed by the Plan Administrator, to have any portion of
an “eligible rollover distribution” paid directly to an “eligible retirement
plan” specified by the eligible distributee in a “direct rollover.”

 

(a) “Eligible rollover distribution” means any distribution of all or any
portion of the balance to the credit of the eligible distributee, except that an
eligible rollover distribution shall not include: (i) any distribution that is
one of a series of substantially equal periodic payments (not less frequently
than annually) made for the life (or life expectancy) of the distributee or the
joint lives (or joint life expectancies) of the eligible distributee and the
eligible distributee’s designated beneficiary, or for a specified period of ten
years or more; (ii) any distribution to the extent such distribution is required
under Code Section 401(a)(9); (iii) any hardship distribution; and (iv) the
portion of any distribution that is not includible in gross income (determined
without regard to the exclusion for net unrealized appreciation with respect to
employer securities).

 

(b) “Eligible retirement plan” means an individual retirement account described
in Code Section 408(a), an individual retirement annuity described in Code
Section 408(b), an annuity plan described in Code Section 403(a), an annuity
contract described in Code Section 403(b), an eligible plan under Code Section
457(b) that is maintained by a state, political subdivision of a state, or any
agency or instrumentality of a state or political subdivision of a state or a
qualified trust described in Code Section 401(a), that accepts the eligible
distributee’s

 

- 31 -



--------------------------------------------------------------------------------

rollover distribution. However, in the case of an eligible rollover distribution
to the surviving spouse, an eligible retirement plan shall only be an individual
retirement account or individual retirement annuity.

 

(c) An “eligible distributee” means Employee or former Employee. In addition,
the Employee’s or former Employee’s surviving spouse and the Employee’s or
former Employee’s spouse who is the alternate payee under a qualified domestic
relations order, as defined in Section 414(p), are eligible distributees with
regard to the interest of the spouse or former spouse.

 

(d) A “direct rollover” means a payment by the plan to the eligible retirement
plan specified by the eligible distributee.

 

If a distribution is one to which Code Sections 401(a)(11) and 417 do not apply,
such distribution may commence less than 30 days after the notice required under
Section 1.411(a)-11(c) of the Income Tax Regulations is given, provided that:
(i) the Plan Administrator clearly informs the Participant that the Participant
has a right to a period of at least 30 days after receiving the notice to
consider the decision of whether or not to elect a distribution (and, if
applicable, a particular distribution option); and (ii) the Participant, after
receiving the notice, affirmatively elects a distribution.

 

6.08 Restrictions on Distributions of 401(k) Contributions and Safe Harbor
Matching Contributions. 401(k) Contributions and Safe Harbor Matching
Contributions may not be distributed from this Plan prior to the earlier of:

 

(a) retirement, severance from employment, death or Disability of the
Participant;

 

(b) attainment of age 59 1/2 by the Participant, if procedures have been
established by the Plan Administrator;

 

(c) occurrence of a hardship (as described in Section 13.02 of the Plan); or

 

(d) termination of the Plan without establishment of a successor plan.

 

- 32 -



--------------------------------------------------------------------------------

ARTICLE VII

LIMITATION ON CONTRIBUTIONS AND BENEFITS

 

7.01 Definitions. The following definitions shall apply for purposes of this
Section 7.01:

 

(a) Annual Addition. “Annual Addition” means for each Plan Year the sum of the
following amounts credited to a Participant’s Accounts for the Limitation Year
under all Defined Contribution Plans maintained by the Employer:

 

(i) Employer contributions,

 

(ii) Employee contributions,

 

(iii) Forfeitures, and

 

(iv) Any amounts allocated to an individual medical account (as defined in Code
Section 415(l)(2)) that is part of any pension or annuity plan maintained by the
Employer are treated as Annual Additions to a Defined Contribution Plan. Amounts
derived from contributions paid or accrued after December 31, 1985 in taxable
years ending after such date that are attributable to post retirement medical
benefits allocated to the separate account of a key employee (as defined in Code
Section 419(d)(3)) under a welfare benefit fund (as defined in Code Section
419(e)) maintained by the Employer are treated as Annual Additions to a Defined
Contribution Plan. These amounts are treated as Annual Additions but are not
subject to the Compensation limit set forth in Section 7.02 below.

 

Rollover Contributions made by a Participant pursuant to Section 3.08 hereof,
shall not be taken into account in computing Annual Additions. Catch-Up
Contributions made by a Participant pursuant to Section 3.06 hereof, shall not
be taken into account in computing Annual Additions.

 

(b) Defined Contribution Plan. “Defined Contribution Plan” means a pension plan
or profit sharing plan that provides for an individual account for each
Participant and for benefits based solely upon the amount contributed to the
Participant’s account and any income, expenses, gains, losses and any
forfeitures of accounts of other Participants that may be allocated to such
Participant’s account.

 

(c) Compensation. “Compensation” means compensation received from the Employer
during the Plan Year that is includible in gross income for income tax purposes,
including any elective deferrals (as defined in Code Section 402(g)(3)) and
amounts contributed or deferred by the Employer at the election of the Employee
and that is not includible in the gross income of the Employee by reason of Code
Section 125, 132(f)(4) or 457.

 

(d) Limitation Year. “Limitation Year” means the Plan Year.

 

7.02 Limitation on Annual Additions. Any other provision of this Plan to the
contrary notwithstanding, the maximum Annual Addition to the Accounts of any
Participant

 

- 33 -



--------------------------------------------------------------------------------

under the Plan and any other Defined Contribution Plan maintained by an Employer
may not exceed the lesser of:

 

(a) $40,000 (as adjusted under Code Section 415(d)), or

 

(b) 100% of a Participant’s Compensation for the Limitation Year.

 

If, as the result of a reasonable error in estimating a Participant’s
Compensation, the allocation of forfeitures, or under other limited facts and
circumstances as may be provided under the Regulations to Code Section 415, the
Annual Addition exceeds the maximum under this and any other Defined
Contribution Plan maintained by the Employer, the Plan Administrator shall
distribute an amount of the Participant’s 401(k) Contributions necessary to
eliminate the excess Annual Addition, or as much of the excess as possible, as
permitted by Code Section 415 or the regulations thereunder. Such distributions
shall first be made from amounts of the Participant’s 401(k) Contributions that
did not receive an associated Matching Contribution. If the Plan Administrator
distributes matched amounts pursuant to the preceding sentence, the Plan
Administrator shall reduce from the Participant’s Account any Matching
Contributions attributable to such returned 401(k) Contributions, and utilize
the reduced Matching Contributions to reduce the Employer contribution required
for the next succeeding Plan Year. Any such sums shall not share in the gains or
losses of the Trust Fund.

 

7.03 Limitation of Benefits Under All Plans. For Plan Years beginning before
January 1, 2000, if an Employee was (or had been) a Participant under the Plan
and a defined benefit plan maintained by the Employer, the sum of the defined
contribution fraction and the defined benefit fraction for any Limitation Year
could not exceed 1.0 as computed under the terms and conditions as set forth
under Code Section 415(e). If the sum exceeded 1.0, the Participant’s defined
contribution fraction was reduced until the sum equaled 1.0. The defined benefit
plan fraction and the defined contribution fraction were defined in Code Section
415(e).

 

- 34 -



--------------------------------------------------------------------------------

ARTICLE VIII

NONDISCRIMINATION REQUIREMENTS

 

8.01 Definitions. The following definitions shall apply for purposes of this
Article VIII:

 

(a) Actual Contribution Percentage. “Actual Contribution Percentage” means the
average (expressed as a percentage) of the Actual Contribution Ratios of the
Participants in a group.

 

(b) Actual Contribution Ratio. “Actual Contribution Ratio” means the ratio
(expressed as a percentage) of the Participant’s Employee Contributions and
Matching Contributions to the Plan for the Plan Year (and any other plan that is
aggregated with the Plan for purposes of meeting the nondiscrimination
requirements of Code Section 401(m)) to the Participant’s Compensation for the
Plan Year. The Actual Contribution Ratio of a Participant who is eligible, but
neither makes Employee Contributions nor receives Matching Contributions is
zero. An Actual Contribution Ratio for a Participant who has met the
requirements of Section 2.01(a), but not the requirements of 2.01(b), is not
calculated or included in the calculation of the Actual Contribution Percentage.

 

(c) Actual Deferral Percentage. “Actual Deferral Percentage” means the average
(expressed as a percentage) of the Actual Deferral Ratios of the Participants in
a group.

 

(d) Actual Deferral Ratio. “Actual Deferral Ratio” means the ratio (expressed as
a percentage) of the Participant’s Elective Contributions for the Plan Year
(under the Plan and any other plan that is aggregated with the Plan for purposes
of meeting the nondiscrimination requirements of Code Section 401(k)) to the
Participant’s Compensation for the Plan Year. At the option of the Plan
Administrator, Qualified Matching Contributions and/or Qualified Nonelective
Contributions may be included for purposes of determining each Participant’s
Actual Deferral Ratio. The Actual Deferral Ratio of a Participant who is
eligible but has no Elective Contributions, Qualified Matching Contributions or
Qualified Nonelective Contributions is zero. The Actual Deferral Ratio for a
Participant who has met the requirements of Section 2.01(a) but has no Elective
Contributions is zero.

 

(e) Compensation. “Compensation” means compensation received from the Employer
during the Plan Year that is includible in gross income for income tax purposes,
including any amounts contributed by the Employer pursuant to the election of
the Employee and that is not includible in the gross income of the Employee by
reason of Code Section 125, 132(f)(4), 402(e)(3), 402(h) or 403(b).

 

(f) Elective Contributions. “Elective Contributions” means 401(k) Contributions
and any other Employer contributions made to the Plan, and any other plan that
is aggregated with the Plan for purposes of meeting the nondiscrimination
requirements of Code Section 401(k), that were subject to a cash or deferred
arrangement.

 

(g) Employee Contributions. “Employee Contributions” means any contributions to
the Plan (and any other plan that is aggregated with the Plan for purposes of
meeting the

 

- 35 -



--------------------------------------------------------------------------------

nondiscrimination requirements of Code Section 401(m)) that are designed or
treated as after-tax Employee contributions and are allocated to a separate
account to which attributable earnings and losses are allocated.

 

(h) Excess Contributions. “Excess Contributions” means the excess of: (i) the
Elective Contributions, Qualified Matching Contributions and/or Qualified
Nonelective Contributions of a Highly Compensated Employee for such Plan Year,
over (ii) the maximum amount of such contributions permitted under the limits
determined in accordance with Section 8.03 hereof.

 

(i) Excess Aggregate Contributions. “Excess Aggregate Contributions” means the
excess of: (i) the Employee Contributions and Matching Contributions actually
made by or on behalf of a Highly Compensated Employee for such Plan Year, over
(ii) the maximum amount of such contributions permitted under the limits
determined in accordance with Section 8.03 hereof.

 

(j) Highly Compensated Employee. The term “Highly Compensated Employee” or “HCE”
means any Employee who performs service for an Employer during the Plan Year and
who: (i) was a 5-percent owner during the year or the preceding year; or (ii)
for the preceding year received Compensation from the Employers in excess of
$90,000 (as adjusted pursuant to Code Section 415(d)) and was in the top-paid
group of employees for such preceding year.

 

An Employee is in the top-paid group of Employees for any year if such Employee
is in the group consisting of the top 20% of the Employees when ranked on the
basis of Compensation paid during such year. For purposes of determining the
number of Employees in the top-paid group (but not for identifying the
particular Employees in the top-paid group), certain Employees may be excluded
in accordance with Code Section 414(q)(5).

 

A former employee will be treated as an HCE if he or she was an HCE for (i) the
separation year, or (ii) any Plan Year ending on or after the Employee’s 55th
birthday.

 

Before determining who are Highly Compensated Employees, Code Sections 414(b),
(c), (m), (n) and (o) shall first be applied.

 

(k) Matching Contributions. “Matching Contributions” means:

 

(i) an Employer contribution made to the Plan (or any plan required to be
aggregated with the Plan for purposes of the nondiscrimination requirements of
Code Section 401(m)) on account of Employee Contributions to the Plan;

 

(ii) an Employer contribution made to the Plan (or any plan required to be
aggregated with the Plan for purposes of the nondiscrimination requirements of
Section 401(m)) on account of an Elective Contribution to the Plan; or

 

(iii) a forfeiture allocable on the basis of Excess Aggregate Contributions.

 

A contribution made by the Employer in order to meet the Top Heavy minimum
contribution requirements of Article XVI may not be treated as a Matching
Contribution.

 

- 36 -



--------------------------------------------------------------------------------

(l) Non-Highly Compensated Employee. “Non-Highly Compensated Employee” or
“Non-HCE” means any Employee who is not a Highly Compensated Employee.

 

(m) Qualified Matching Contributions. “Qualified Matching Contributions” means
Matching Contributions that are fully vested at the time of contribution and are
subject to the withdrawal restrictions of Section 14.02.

 

(n) Qualified Nonelective Contributions. “Qualified Nonelective Contributions”
means Employer contributions, other than Elective Contributions and Matching
Contributions, that are fully vested at the time of contribution and are not
subject to the withdrawal restrictions of Section 14.02.

 

8.02 Nondiscrimination Requirements for 401(k) Contributions.

 

(a) Actual Deferral Percentage Test. In no event shall the Actual Deferral
Percentage of Participants who are HCEs exceed the Actual Deferral Percentage of
the Participants who are Non-HCEs by more than the greater of:

 

(i) 125% of the Actual Deferral Percentage for Participants who are Non-HCEs, or

 

(ii) The lesser of 200% of the Actual Deferral Percentage for Participants who
are Non-HCEs or two percentage points higher than the Actual Deferral Percentage
for Participants who are Non-HCEs.

 

(b) Excess Contributions. If the Plan does not satisfy the Actual Deferral
Percentage Test for nondiscrimination in Code Section 401(k) for any Plan Year,
then the Excess Contributions for such Plan Year (plus any income and minus any
loss allocable thereto as calculated in accordance with Section 8.02(c)) shall
be distributed to the HCEs by the last day of the following Plan Year, as
determined under this Section. If such Excess Contributions are distributed more
than 2 1/2 months after the last day of the Plan Year in which such Excess
Contributions arose, a 10% excise tax will be imposed on the Company or Employer
maintaining the Plan with respect to such amounts. The portion of the Excess
Contributions attributable to an HCE is determined as follows:

 

First, the Plan Administrator shall determine the dollar amount of Excess
Contributions for each affected HCE, by reducing the Actual Deferral Ratio for
each HCE whose Actual Deferral Ratio(s) is the highest at any one time in the
following manner until the ADP Test is satisfied:

 

(i) The Actual Deferral Ratio of each HCE whose Actual Deferral Ratio is the
greatest shall be reduced by one-hundredth (1/100) of one percentage point.

 

(ii) If more reduction is needed, the Actual Deferral Ratio of each HCE whose
Actual Deferral Ratio is the greatest (including the Actual Deferral Ratio of
any HCE whose Actual Deferral Ratio was adjusted under step (i)) shall be
reduced by one-hundredth (1/100) of one percentage point.

 

- 37 -



--------------------------------------------------------------------------------

(iii) If more reduction is needed, the procedures in step (ii) shall be
repeated.

 

However, in applying steps (i) through (iii) above, rather than actually
distributing the amount of 401(k) Contributions necessary to reduce the Actual
Deferral Ratio of each affected HCE to an amount sufficient to satisfy the ADP
Test in order of such HCE’s Actual Deferral Ratios, the total of the dollar
amounts calculated in steps (i) through (iii) above (the “Excess Contributions”)
will be determined and distributed as follows:

 

(iv) The 401(k) Contributions of the HCE with the highest dollar amount of
401(k) Contributions will be reduced by the amount required to cause that HCE’s
401(k) Contributions to equal the dollar amount of the 401(k) Contributions of
the HCE with the next highest dollar amount of 401(k) Contributions. Then this
amount would be distributed to the HCE with the highest dollar amount of 401(k)
Contributions. However, if a lesser reduction, when added to the total dollar
amount already distributed under this step, would equal the total Excess
Contributions, then the lesser dollar amount will be distributed.

 

(v) If the total amount distributed under step (iv) is less than the total
Excess Contributions, then the step (iv) will be repeated.

 

Any refund made in accordance with this Section to a Participant shall be drawn
from the Participant’s 401(k) Contributions Account. Any such amounts shall be
drawn first from a Participant’s Elective Deferrals that are not eligible for
matching under Section 3.02.

 

Matching Contributions with respect to such distributed 401(k) Contributions
shall be forfeited (unless paid to the Participant due to a correction under the
Actual Contribution Percentage correction).

 

The amount of Excess Contributions to be distributed shall be reduced by excess
401(k) Contributions previously distributed pursuant to Section 3.02(h) for the
taxable year ending in the same Plan Year. Furthermore, excess 401(k)
Contributions to be distributed for a taxable year pursuant to Section 3.02(h)
will be reduced by Excess Contributions previously distributed pursuant to this
Section 8.02(b) hereof for the Plan Year beginning in such taxable year.

 

(c) Allocation of Income. Excess 401(k) Contributions under Section 3.02(h) and
Excess Contributions under this Section will be adjusted for any income or loss
up to the date of distribution. Such income or loss will be computed according
to a reasonable method permitted under Treas. Reg. § 1.401(k)-1(f)(4).

 

8.03 Nondiscrimination Requirements for Matching Contributions and Employee
Contributions.

 

(a) Actual Contribution Percentage Test. In no event shall the Actual
Contribution Percentage of Participants who are HCEs exceed the Actual
Contribution Percentage of the Participants who are Non-HCEs by more than the
greater of:

 

(i) 125% of the Actual Contribution Percentage for Participants who are
Non-HCEs, or

 

- 38 -



--------------------------------------------------------------------------------

(ii) The lesser of 200% of the Actual Contribution Percentage for Participants
who Non-HCEs or two percentage points higher than the Actual Contribution
Percentage for Participants who are Non-HCEs.

 

(b) Excess Aggregate Contributions. If the plan fails the Actual Contribution
Percentage Test for nondiscrimination under Code Section 401(m), the Excess
Aggregate Contributions for such Plan Year (plus any income and minus any loss
allocable thereto including the period between the end of the Plan Year and the
date of distribution or forfeiture) shall be distributed to the HCEs by the last
day of the following Plan Year, as determined under this Section. If such Excess
Aggregate Contributions are distributed more than 2 1/2 months after the last
day of the Plan Year in which such excess amounts arose, a 10% excise tax will
be imposed on the Employer maintaining the Plan with respect to those amounts.

 

The portion of the Excess Aggregate Contributions attributable to an HCE is
determined under the procedures specified in Section 8.02(b). Any refund made to
a Participant in accordance with this Section shall be drawn from his or her
Matching Contributions Account. Notwithstanding the foregoing, if a Participant
does not have a 100% nonforfeitable right to his or her Matching Contributions
Account under Section 5.03, the forfeitable portion of any amount withdrawn from
the Participant’s Contributions Account shall be forfeited and the vested
portion shall be distributed to the Participant.

 

(c) Allocation of Income. Excess Aggregate Contributions will be adjusted for
any income or loss up to the date of distribution. Such income or loss will be
computed according to a reasonable method permitted under Treas. Reg.
§1.401(k)-1(f)(4).

 

8.04 Distribution Rules for Excess Contributions and Excess Aggregate
Contributions.

 

(a) Income or loss attributable to Excess Contributions and/or Excess Aggregate
Contributions shall be determined in the same proportion that the amount of the
Participant’s Employee Contributions or Matching Contributions distributed bears
to the balance of his or her appropriate Account.

 

(b) The distribution of Excess Contributions, Excess Aggregate Contributions,
and any income thereon may be made without the consent of the Participant or his
or her spouse, and shall be considered as income to the Participant, except to
the extent of Employee Contributions distributed, for purposes of Code Section
61.

 

(c) The Plan Administrator may re-characterize Elective Deferrals as Employee
Contributions as an alternative to distributing Excess Contributions, provided
the following requirements are met:

 

(i) The amount of recharacterized Elective Contributions, when combined with the
HCE’s other Employee Contributions, does not exceed any limit on Employee
Contributions to the Plan, including the nondiscrimination restrictions provided
in Section 8.03.

 

- 39 -



--------------------------------------------------------------------------------

(ii) The recharacterized Elective Contributions must be considered as Employee
Contributions for the Plan year in which the Elective Contributions were made.

 

8.05 Applicability to Safe Harbor Plan. For each Plan Year in which the Employer
makes Safe Harbor Matching Contributions pursuant to Section 3.03 that satisfy
the requirements of Code Sections 401(m)(11), Sections 8.01 through 8.04 hereof
will not apply.

 

- 40 -



--------------------------------------------------------------------------------

ARTICLE IX

TRUST FUND AND INVESTMENT FUNDS

 

9.01 Individual Investment Funds. The Company shall direct the Trustee to
establish certain Investment Funds within the Trust Fund, including a Company
Stock Fund. A Participant may direct the investment of his or her Accounts,
subject to the terms of Section 9.02 below. The Company may establish additional
Investment Funds or remove an Investment Fund from the Plan from time to time in
its sole discretion.

 

9.02 Direction of Individual Investment Funds. A Participant may, in any manner
made available by the Plan Administrator, direct the manner in which all
contributions and allocations to the Participant’s 401(k) Contributions Account,
Profit Sharing Contributions Account, Matching Contributions Account, Rollover
Contributions Account and Prior Plan Account shall be invested (an “Investment
Election”). The Participant may direct the investment of such Accounts in one or
more of the Investment Funds, in increments of at least 1%.

 

(a) A Participant may change the investments of his or her 401(k) Contributions
Account, Profit Sharing Contributions Account, Matching Contributions Account,
Rollover Contributions Account and Prior Plan Account daily; provided however,
that the Plan Administrator may impose restrictions on excessive trading by
Participants. A Participant may make changes in the Investment Election at any
time by written election filed with the Plan Administrator, or by such other
method, such as a voice response system, that the Plan Administrator makes
available. Each change shall be effective as soon as practicable following
receipt, but in no event later than 5 business days following the receipt of the
election. The Participant may elect to invest future contributions differently
than present Account balances.

 

(b) The Trustee shall revalue the assets of each Investment Fund at their fair
market value as of each Valuation Date. The Accounts of each Participant shall
then be adjusted by apportioning the Investment Fund, including income, as thus
revalued, among Participants’ Accounts in proportion to the value of their
respective interests in the Investment Fund immediately preceding such
revaluation.

 

(c) The Plan is intended to constitute a plan described in Section 404(c) of
ERISA and Title 29 of the Code of Federal Regulations Section 2550.404c-1. The
Trustee, Plan Administrator and any other fiduciary of the Plan are relieved of
liability for losses that are the direct and necessary result of investment
instructions given by a Participant or beneficiary.

 

(d) If the Participant fails to direct 100% of his or her 401(k) Contributions
Account, Profit Sharing Contributions Account, Matching Contributions Account,
Rollover Contributions Account and Prior Plan Account to an Investment Fund, the
balance not directed shall be invested in such Investment Fund as the Plan
Administrator deems to be the most conservative. In the event the Participant’s
investment elections exceed 100% of his or her Accounts, the balance shall be
invested among the Participant’s selected Investment Funds, on a pro rata basis,
to equal 100%.

 

9.03 Direction of ESOP Accounts. Section 9.03 shall apply only to the ESOP
Accounts of the Plan.

 

- 41 -



--------------------------------------------------------------------------------

(a) Notwithstanding the provisions of Section 9.02, a Participant is not
permitted to direct the manner in which amounts held in the Participant’s ESOP
Account shall be invested, except as otherwise provided in the remainder of this
Section 9.03.

 

(b) Definitions.

 

(i) “Qualified Participant” means a Participant who has attained age 55 and who
has completed at least ten Years of Service (as that term is defined in the
first paragraph Section 1.28 for purposes of determining eligibility to
participate in the Plan). For purposes of this subsection, all service that a
Participant had with an Acquired Employer shall be credited toward Years of
Service.

 

(ii) “Qualified Election Period” means the Plan Year in which a Participant
becomes a Qualified Participant and the five succeeding Plan Years thereafter.

 

(c) Election by Qualified Participants. Each Qualified Participant shall be
permitted to direct the Plan, within 90 days following the end of a Plan Year in
the Qualified Election Period, as to the investment of 25% of the value of that
portion of the Participant’s Account invested in Qualifying Employer Securities.
A Qualified Participant in the final year of his or her Qualified Election
Period may direct the Plan as to the investment of 50% of the value of that
portion of his or her Account. Amounts for which diversification elections
pursuant to this Section 9.03 are made will reduce the amount to which any
future election under this Section in a later Plan Year may be applied.

 

(d) Method of Directing Investment. The Participant’s direction shall be
provided to the Plan Administrator in writing; shall be effective no later than
180 days after the close of the Plan Year to which the direction applies; and
shall specify which, if any, of the options set forth in Section (e) below the
Participant selects.

 

(e) Investment Options. The Plan shall give each Qualified Participant an
opportunity to elect between the following:

 

(i) To have the Plan distribute (notwithstanding Code Section 409(d)) the
portion of the Participant’s Account that is covered by the election within 90
days after the last day of the period during which the election can be made.
This paragraph (e)(i) shall apply notwithstanding any other provision of the
Plan other than such provisions as require the consent of the Participant to a
distribution with a value in excess of $5,000. If the Participant does not
consent, such amount shall be retained in this Plan.

 

(ii) In lieu of distribution under Section 9.03(e)(1) hereof, the Qualified
Participant who has the right to receive a cash distribution under Section
9.03(e)(i) hereof may direct the Plan to transfer the portion of the
Participant’s Account that is covered by the election to another qualified plan
of the Employer which accepts such transfers, provided that such Plan permits
Employee-directed investment and does not invest in Qualifying Employer
Securities to a substantial degree. Such transfer shall be made no later than 90
days after the 1st day of the period during which the election can be made.

 

- 42 -



--------------------------------------------------------------------------------

(iii) In lieu of alternatives (i) and (ii) of this Section 9.03(e), the
Participant shall be provided an opportunity to select among at least three
investment options to include, but not limited to, a stock fund, a bond fund and
a money market or cash equivalent fund. The Participant’s election shall be made
in accordance with rules and procedures established by the Committee with
amounts invested in one or more funds in increments of at least 10%.

 

- 43 -



--------------------------------------------------------------------------------

ARTICLE X

AMENDMENT OR TERMINATION

 

10.01 Amendment. The Company reserves the power, right and authority, at any
time and from time to time, to amend in whole or in part either retroactively or
prospectively any or all of the provisions of the Plan without the consent of
any Employer or Participant. Such amendment shall be stated in a written
instrument adopted or executed by the Company. The Company may delegate its
power, right and authority to amend the Plan to the Plan Administrator.

 

Upon the Company’s adoption or execution of any amendment, the Plan shall be
deemed to have been amended and the Company, the Employers and all Plan
Participants and their beneficiaries shall be bound thereby; provided, however,
that no amendment shall:

 

(a) authorize, cause or permit any part of the Trust Fund (other than such part
as is required to pay taxes and reasonable administrative expenses) to be used
or diverted to purposes other than the benefit of the Participants, former
Participants or their beneficiaries or estates (except as described in Section
16.03);

 

(b) affect the rights, duties or responsibilities of the Trustee without its
consent; or

 

(c) have any retroactive effect so as to deprive any Participant of his or her
nonforfeitable interest already accrued, or eliminate an optional form of
benefit, except only that any amendment may be made retroactive which is
necessary to conform the Plan to mandatory provisions of Federal or State law,
regulations or rulings.

 

10.02 Plan Termination or Discontinuance of Contributions. The Company shall
have the right, at any time, to terminate the Plan. Upon such termination, or
any partial termination, the entire interest of each affected Participant’s
Accounts shall become nonforfeitable. Upon the discontinuance of Employer
contributions or suspension thereof on other than a temporary basis, the entire
interest of each affected Participant’s Accounts shall become nonforfeitable.
Any unallocated funds (other than funds attributable to excess contributions and
held in a suspense account) existing at the time of such termination or
discontinuance shall be allocated to the then affected Participants in the same
manner as Employer contributions under Section 4.02. Distribution upon Plan
termination shall be made in accordance with the provisions of Article VI of the
Plan.

 

10.03 Merger, Consolidation or Transfer of Assets. The Company may merge or
consolidate the Plan with, or transfer the Plan’s assets or liabilities to, any
other plan, provided each Participant would receive a benefit immediately after
such merger, consolidation or transfer, if the successor plan then terminated,
that is equal to or greater than the benefit the Participant would have received
immediately prior to such merger, consolidation or transfer if the Plan were to
have terminated on such date.

 

- 44 -



--------------------------------------------------------------------------------

ARTICLE XI

ADMINISTRATION

 

11.01 Plan Administrator’s Powers and Duties. The Plan Administrator shall
administer the Plan in accordance with its terms, and shall have all powers
necessary to administer the Plan in accordance with the provisions set forth in
the Plan. The Plan Administrator shall have the discretion to interpret the Plan
and shall determine all questions, whether of law or of fact or mixed questions
of law and fact, arising in the administration, interpretation and application
of the Plan. Any such determination by the Plan Administrator shall be
conclusive and binding on all persons, subject to the claims procedure as set
forth in Section 11.04 of the Plan.

 

The Plan Administrator may adopt such by-laws and regulations as it deems
desirable for the conduct of its affairs, and may appoint such accountant,
counsel, specialists, and other persons as it deems necessary or desirable in
connection with the administration of the Plan. The Plan Administrator shall be
entitled to rely conclusively upon, and shall be fully protected in any action
taken by it in good faith in relying upon, any opinions or reports that shall be
furnished to it by any such accountant, counsel or other specialists.

 

11.02 Records and Reports. The Plan Administrator shall keep a record of all its
proceedings and acts, and shall keep all such books of accounts, records and
other data as may be necessary for the proper administration of the Plan. The
Plan Administrator shall notify the Company and the Trustee of any action taken
by it and, when required, shall notify any other interested person or persons.

 

11.03 Payment of Expenses. Monthly trust administration fees shall be paid from
the Trust Fund. The Committee, in its sole discretion, may direct that other
reasonable and necessary expenses of administering the Plan be paid from the
Trust Fund including, but not be limited to, expenses incurred to properly
communicate the Plan to Employees, to maintain the Plan’s tax-qualified status,
to comply with all applicable laws, and any other expenses, taxes and charges
incurred on behalf of the Fund or the income thereof in connection with the
administration or operation of the Trust Fund. No provision of this Plan shall
be construed to provide for payment to or the reimbursement of the Trustee (or
any employee or agent of the Trustee) with respect to any liability or expense
(including counsel fees) that may be incurred by the Trustee (or any employee or
agent) having been found to have breached any responsibility it may have under
the other provisions of this Plan or any responsibility or prohibition imposed
upon it by ERISA.

 

The members of the Committee shall serve without compensation for services as
such, but the Employers shall pay all expenses of the Committee. Such expenses
shall include any expenses incident to the functioning of the Committee,
including but not limited to, fees of accountants, legal counsel, investment
counsel and other specialists, and other costs of administering the Plan.

 

11.04 Claims Procedure. A claim for a Plan benefit shall be deemed filed when
the Plan Administrator receives a written communication made by a Participant or
beneficiary, or the authorized representative of either.

 

- 45 -



--------------------------------------------------------------------------------

If the Plan Administrator wholly or partially denies a claim, the Plan
Administrator shall give written notice of such denial to the claimant within 90
days after the Plan Administrator receives the claim. Such notice shall set
forth, in a manner calculated to be understood by the claimant: (i) the specific
reason or reasons for the denial; (ii) specific reference to pertinent Plan
provisions on which the denial is based; (iii) a description of any additional
material or information necessary to perfect the claim and an explanation of why
such material or information is necessary; and (iv) an explanation of the Plan’s
claim review procedure.

 

Within 90 days from the receipt of the notice of denial, a claimant may appeal
such denial to the Plan Administrator for a full and fair review. The review
shall be instituted by the filing of a written request for review by the
claimant or his or her authorized representative within the 90-day period stated
above. A request for review shall be deemed filed as of the date the Plan
Administrator receives such written request. The claimant or his or her
authorized representative shall have the right to review all pertinent
documents, may submit issues and comments in writing and may do such other
appropriate things as the Plan Administrator may allow. The Plan Administrator
shall make its decision not later than 60 days after it receives the request for
review; unless special circumstances, such as the need to hold a hearing,
require an extension of time, in which case, the Plan Administrator shall render
a decision not later than 120 days after it receives a request for review, which
decision shall be final and binding on such claimant.

 

11.05 Indemnification. The Company and the Employers shall indemnify and save
harmless the Plan Administrator, the members of the Committee, the Employers’
officers and employees with administrative or fiduciary responsibility for the
Plan, and each of them, from and against any and all loss resulting from
liability to which the Plan Administrator, the members of the Committee, or the
officers or employees, may be subjected by reason of any act or conduct (except
willful misconduct or negligence) in their official capacities in the
administration of the Plan or Trust, including all expenses reasonably incurred
in their defense, in case the Employers fail to provide such defense. The
indemnification provisions of this Section shall not relieve the Plan
Administrator, any employee or any Committee member from any liability he or she
may have under ERISA for breach of a fiduciary duty. The rights of
indemnification provided hereunder shall be in addition to any right to which
any person concerned may otherwise be entitled by the Company’s by-laws, by
contract or as a matter of law, and shall inure to the benefit of any heirs,
executors and administrators of such person.

 

- 46 -



--------------------------------------------------------------------------------

ARTICLE XII

PARTICIPATING EMPLOYERS

 

12.01 Commencement. Subject to the terms of the Plan, each Employer that was an
Employer under the Mid Am, Inc. Profit Sharing and 401(k) Plan, the Citizens
Bancshares, Inc. Amended and Restated Profit Sharing Plan, the Century National
Bank and Trust Company Amended and Restated Profit Sharing/401(k) Plan, or The
Ohio Bank Employees’ Profit Sharing Plan as of December 31, 1998, shall be an
Employer under the Plan on January 1, 1999. Subject to the terms of the Plan,
each Employer that was an Employer under the First Western Bancorp, Inc. 401(k)
Profit-Sharing and Stock Bonus Plan, the Wood Bancorp, Inc. Employee Stock
Ownership Plan, the Picton Cavanaugh Profit Sharing Plan, or the Mahoning
National Bank of Youngstown 401(k) Plan, as of December 31, 1999, shall be an
Employer under the Plan on January 1, 2000. Subject to the terms of the Plan,
each Employer that was an employer under the Three Rivers Plan as of December
31, 2002, shall be an Employer under the Plan on January 1, 2003. Subject to the
terms of the Plan, Insurance Buyer Services, Inc. and each Employer that was an
employer under the Metropolitan Bank and Trust Company 401(k) Plan, or the GLB
401(k) Plan as of December 31, 2003, shall be an Employer under the Plan on
January 1, 2004. On and after that date, any entity that is a Related Entity
with respect to the Company may, with the Company’s permission, elect to adopt
this Plan and the accompanying Trust Agreement.

 

12.02 Termination. The Company may determine at any time that any Employer shall
withdraw and establish a separate plan and fund. The Company shall effect the
withdrawal by delivering a duly executed instrument to the Trustee instructing
it to segregate the assets of the Trust Fund allocable to the Employees of such
Employer and pay them over to the separate fund.

 

Any Employer under the Plan that ceases to be a Related Entity, shall
automatically be withdrawn from the Plan, effective on the date the Employer
ceases to be a Related Entity.

 

12.03 Delegation of Authority. Each Employer, by adopting the Plan, acknowledges
that the Company has all the rights and duties thereof under the Plan and the
Trust Agreement, including the right to amend the same.

 

12.04 Disposition of Assets or Subsidiary. Distributions may be made in
connection with the Company’s disposition of assets or a subsidiary to those
Employees who continue in employment with the purchaser of the assets or with
the subsidiary, provided that the purchaser or the subsidiary does not maintain
the Plan after the disposition, subject to Section 6.08.

 

- 47 -



--------------------------------------------------------------------------------

ARTICLE XIII

SUMMARY OF PLAN MERGERS AND SPIN-OFFS

 

13.01 Merger of Sky ESOP Accounts Effective January 15, 2004. Prior to January
15, 2004, the Company maintained the Sky Financial Group, Inc. Employee Stock
Ownership Pension Plan (the “Sky ESOP”). Effective January 15, 2004, the Sky
ESOP is merged into, and amended and restated in the form of, this Plan.

 

Amounts transferred from the Sky ESOP pursuant to this Section from a
Participant’s “Company Stock Account (MPP)” or “Other Investment Account (MPP)”
under the Sky ESOP shall be held and invested in the Participant’s ESOP Account
under this Plan. Amounts transferred from the Sky ESOP pursuant to this Section
from a Participant’s “Dividend Reinvestment Account” under the Sky ESOP shall be
held and invested in the Participant’s Dividend Reinvestment Account under this
Plan. “Years of Service” credited under the Sky ESOP will count as Years of
Service for all purposes under this Plan.

 

Any amount held in a Participant’s ESOP Account will be subject to distribution
provisions of Section 6.03.

 

13.02 Merger of Frozen First Western Plan Accounts Effective June 30, 2000.
Prior to June 30, 2000, the Company maintained the First Western Bancorp, Inc.
401(k) Profit-Sharing and Stock Bonus Plan (the “First Western Plan”). Except
for the portion of the First Western Plan intended to be an employee stock
ownership plan (the “First Western ESOP”), the First Western Plan was frozen
December 31, 1999. Effective June 30, 2000, the First Western ESOP was spun-off
from the First Western Plan and merged into the Sky Financial Group, Inc.
Employee Stock Ownership Plan. On that date, the remainder of the First Western
Plan was merged into, and amended and restated in the form of, this Plan.

 

Amounts transferred from the First Western Plan pursuant to this Section from a
Participant’s Account that were attributable to “Tax Reduction Contributions”
under the First Western Plan shall be held and invested in the Participant’s
401(k) Contribution Account under this Plan, according to the Participant’s
investment elections. Amounts transferred from the First Western Plan that were
attributable to “Stock Bonus Contributions” other than “Matching Contributions”
under the First Western Plan shall be held and invested in the Participant’s
ESOP Contributions Account under this Plan. The remaining amounts transferred
from the First Western Plan shall be contributed to the Participant’s Prior Plan
Account.

 

Notwithstanding the provisions of Section 5.03, certain amounts transferred from
the First Western Plan are fully vested and nonforfeitable. A Participant for
whom amounts are transferred under this Section will always have a
nonforfeitable interest in the amounts transferred and credited to his or her
401(k) Contributions Account and Prior Plan Account. Any amount transferred to a
Participant’s Profit Sharing or ESOP Contributions Account will be subject to
the nonforfeitable interest schedule contained in Section 5.03.

 

“Years of Service” credited under the First Western Plan will count as Years of
Service for all purposes under this Plan.

 

- 48 -



--------------------------------------------------------------------------------

13.03 Merger of Frozen Picton Cavanaugh Plan Accounts Effective June 30, 2000.
Prior to July 1, 2000, the Company maintained the Picton Cavanaugh, Inc.
Profit-Sharing Retirement Plan (the “Picton Cavanaugh Plan”). The Picton
Cavanaugh Plan has been frozen since January 1, 2000. An Employee who was an
employee of Picton Cavanaugh, Inc. and/or a participant in the Picton Cavanaugh
Plan was eligible to participate in the Plan beginning January 1, 2000, if the
Employee met the requirements of Section 2.01. Effective July 1, 2000, the
Picton Cavanaugh Plan was merged into, and amended and restated in the form of,
this Plan.

 

Amounts transferred from the Picton Cavanaugh Plan pursuant to this Section from
a Participant’s Account that were attributable to “Elective Contributions” under
the Picton Cavanaugh Plan shall be held and invested in the Participant’s 401(k)
Contribution Account under this Plan, according to the Participant’s investment
elections. Amounts transferred from the Picton Cavanaugh Plan that were
attributable to “Discretionary Contributions” other than “Matching
Contributions” under the Picton Cavanaugh Plan shall be held and invested in the
Participant’s Profit Sharing Contributions Account under this Plan. Amounts
transferred from the Picton Cavanaugh Plan that were attributable to “Matching
Contributions” under the Picton Cavanaugh Plan shall be held and invested in the
Participant’s Matching Contributions Account under this Plan.

 

A Participant for whom amounts are transferred under this Section will always
have a nonforfeitable interest in the amounts transferred and credited to his or
her 401(k) Contributions Account. Any amount transferred to a Participant’s
Profit Sharing Contributions Account and Matching Contributions Account will be
subject to the nonforfeitable interest schedule contained in Section 5.03.

 

“Years of Service” credited under the Picton Cavanaugh Plan will count as Years
of Service for all purposes under this Plan.

 

13.04 Merger of Frozen TOB Plan Accounts Effective August 1, 2000. Prior to
August 1, 2000, the Company maintained The Ohio Bank Employees’ Profit Sharing
Plan (the “TOB Plan”). The TOB Plan was frozen effective December 31, 1999.
Effective August 1, 2000, the TOB Plan was merged into, and amended and restated
in the form of, this Plan.

 

Amounts transferred from the TOB Plan pursuant to this Section from a
Participant’s Account that were attributable to “Salary Deferral Contributions”
under the TOB Plan shall be held and invested in the Participant’s 401(k)
Contribution Account under this Plan, according to the Participant’s investment
elections. Any other amounts transferred from the TOB Plan shall be held and
invested in the Participant’s Prior Plan Account under this Plan.

 

“Years of Service” credited under the TOB Plan will count as Years of Service
for all purposes under this Plan.

 

Notwithstanding the provisions of Section 5.03 of this Plan, amounts transferred
from the TOB Plan are fully vested and nonforfeitable, and the following special
provisions shall apply to those amounts:

 

(a) Notwithstanding any contrary provision in Article VI of this Plan or this
Section 13.03, a TOB Participant may, within the 60-day period preceding or the
60-day period

 

- 49 -



--------------------------------------------------------------------------------

commencing on the date of his or her employment termination, elect to receive
part of the portion of his or her Accounts that were transferred from the TOB
Plan in a partial distribution. To be effective, such partial distribution must
represent at least 50%, but not more than 90%, of the amount transferred to the
TOB Participant’s Accounts from the TOB Plan. If a TOB Participant requests a
partial distribution under this Section 13.04(a), the distribution will be made
within the 30-day period commencing on the later of: (1) the date of the TOB
Participant’s employment termination; or (2) the date the Participant applies
for the distribution.

 

(b) In the event of a TOB Participant’s death, the base value of any life
insurance contract transferred from the TOB Plan to the Plan under this Section
13.04 that is in excess of the life insurance contract’s cash value will be
distributed to the Participant’s Beneficiary in the method elected by the
Beneficiary under Section 6.06 of this Plan.

 

13.05 Transfer of Defined Benefit Plan Assets. The Company may, in its sole
discretion, contribute to the Trust Fund amounts transferred from a terminated
defined benefit plan previously maintained by the Company (the “Defined Benefit
Plans”), in accordance with the provisions of Code Section 4980(d). Amounts
transferred from the Defined Benefit Plans pursuant to this Section 13.05 shall
either (a) be allocated to Participants’ Profit Sharing and/or Matching
Contributions Accounts in the Plan Year in which the transfer occurs, or (b)
held and invested in a suspense account established under this Plan. Amounts
held in a suspense account (including interest thereon) shall be allocated to
Participants’ Profit Sharing and Matching Contributions Accounts no less rapidly
than ratably over the seven-Plan-Year-period beginning with Plan Year in which
the transfer occurs.

 

13.06 Merger of Three Rivers Plan Accounts Effective January 1, 2003. Prior to
January 1, 2003, the Company (as a result of the merger of Three Rivers Bancorp,
Inc. with and into the Company effective October 1, 2002) maintained the Three
Rivers Bancorp 401(k) Plan (the “Three Rivers Plan”). An Employee who was an
employee of Three Rivers Bancorp, Inc. and/or a participant in the Three Rivers
Plan was eligible to participate in the Plan beginning January 1, 2003, if the
Employee met the requirements of Section 2.01. Effective January 1, 2003, the
Three Rivers Plan was merged into, and amended and restated in the form of, this
Plan.

 

Amounts transferred from the Three Rivers Plan pursuant to this Section from a
Participant’s account that were attributable to “Elective Deferrals” under the
Three Rivers Plan shall be held and invested in the Participant’s 401(k)
Contributions Account under this Plan, according to the Participant’s investment
elections. Amounts transferred from the Three Rivers Plan that were attributable
to “Non Safe-Harbor Matching Contribution Formula 1 Contributions” under the
Three Rivers Plan shall be held and invested in the Participant’s Matching
Contributions Account under this Plan. Amounts transferred from the Three Rivers
Plan that were attributable to “Rollover Contributions” under the Three Rivers
Plan shall be held and invested in the Participant’s Rollover Contributions
Account under this Plan. Amounts transferred from the Three Rivers Plan that
were attributable to “Transfer Contributions” under the Three Rivers Plan shall
be held and invested in the Participant’s Prior Plan Account under this Plan.

 

A Participant for whom amounts are transferred under this Section 13.06 will
always have a nonforfeitable interest in the amounts transferred from the Three
Rivers Plan.

 

- 50 -



--------------------------------------------------------------------------------

“Years of Service” credited under the Three Rivers Plan will count as Years of
Service for all purposes under this Plan, including Years of Service credited to
an individual transferred to Three Rivers Bancorp, Inc. from USBANCORP, Inc.
(now named American Financial, Inc.) prior to April 1, 2001, or from
Pennsylvania Capital Bank.

 

13.07 Merger of Metropolitan Plan Accounts Effective January 1, 2004. Prior to
January 1, 2004, the Company (as a result of the merger of Metropolitan
Financial Corp. with and into the Company effective April 30, 2003) maintained
the Metropolitan Bank and Trust Company 401(k) Plan (the “Metropolitan Plan”).
An Employee who was an employee of Metropolitan Financial Corp. and/or a
participant in the Metropolitan Plan is eligible to participate in the Plan
beginning January 1, 2004, if the Employee meets the requirements of Section
2.01. Effective January 1, 2004, the Metropolitan Plan is merged into, and
amended and restated in the form of, this Plan.

 

Amounts transferred from the Metropolitan Plan pursuant to this Section from a
Participant’s account that were attributable to “Elective Deferrals” under the
Metropolitan Plan shall be held and invested in the Participant’s 401(k)
Contributions Account under this Plan, according to the Participant’s investment
elections. Amounts transferred from the Metropolitan Plan that were attributable
to “Employer matching contributions” under the Metropolitan Plan shall be held
and invested in the Participant’s Matching Contributions Account under this
Plan. Amounts transferred from the Metropolitan Plan that were attributable to
“Employer profit sharing contributions” under the Metropolitan Plan shall be
held and invested in the Participant’s Profit Sharing Contributions Account
under this Plan. Amounts transferred from the Metropolitan Plan that were
attributable to “Rollover Contributions” under the Metropolitan Plan shall be
held and invested in the Participant’s Rollover Contributions Account under this
Plan. Amounts transferred from the Metropolitan Plan that were held and invested
in a Participant’s “Transfer Account” under the Metropolitan Plan shall be held
and invested in the Participant’s Prior Plan Account under this Plan.

 

A Participant for whom amounts are transferred under this Section 13.07 will
always have a nonforfeitable interest in the amounts transferred from the
Metropolitan Plan.

 

“Years of Service” credited under the Metropolitan Plan will count as Years of
Service for all purposes under this Plan.

 

13.08 Merger of GLB Plan Accounts Effective January 1, 2004. Prior to January 1,
2004, the Company (as a result of the merger of Great Lakes Bank with and into
the Company effective November 28, 2003) maintained the GLB 401(k) Plan (the
“GLB Plan”). An Employee who was an employee of Great Lakes Bank and/or a
participant in the GLB Plan is eligible to participate in the Plan beginning
January 1, 2004, if the Employee meets the requirements of Section 2.01.
Effective January 1, 2004, the GLB Plan is merged into, and amended and restated
in the form of, this Plan.

 

Amounts transferred from the GLB Plan pursuant to this Section from a
Participant’s account that were attributable to “Elective Contributions” under
the GLB Plan shall be held and invested in the Participant’s 401(k)
Contributions Account under this Plan, according to the Participant’s investment
elections. Amounts transferred from the GLB Plan that were attributable

 

- 51 -



--------------------------------------------------------------------------------

to “Matching Contributions” under the GLB Plan shall be held and invested in the
Participant’s Matching Contributions Account under this Plan. Amounts
transferred from the GLB Plan that were attributable to “Non-Elective
Contributions” under the GLB Plan shall be held and invested in the
Participant’s Profit Sharing Contributions Account under this Plan. Amounts
transferred from the GLB Plan that were attributable to “rollovers” under the
GLB Plan shall be held and invested in the Participant’s Rollover Contributions
Account under this Plan.

 

A Participant for whom amounts are transferred under this Section 13.08 will
always have a nonforfeitable interest in the amounts transferred from the GLB
Plan.

 

“Years of Service” credited under the GLB Plan will count as Years of Service
for all purposes under this Plan.

 

13.09 Merger of Spencer-Patterson Plan Accounts Effective April 1, 2004. Prior
to April 1, 2004, the Company (as a result of the merger of Spencer-Patterson
Agency, Inc. with and into the Company effective January 5, 2004) maintained the
Spencer-Patterson Agency, Inc. Profit Sharing Retirement Trust (the
“Spencer-Patterson Plan”). An Employee who was an employee of Spencer-Patterson
and/or a participant in the Spencer-Patterson Plan is eligible to participate in
the Plan beginning April 1, 2004, if the Employee meets the requirements of
Section 2.01. Effective April 1, 2004, the Spencer-Patterson Plan is merged
into, and amended and restated in the form of, this Plan.

 

A Participant for whom amounts are transferred under this Section 13.09 will
always have a nonforfeitable interest in the amounts transferred from the
Spencer-Patterson Plan. “Years of Service” credited under the Spencer-Patterson
Plan will count as Years of Service for all purposes under this Plan.

 

13.10 Spin-off of Certain Frozen Plan Accounts Effective September 30, 1999. The
frozen Mid Am, Inc. Profit Sharing and 401(k) Plan (the “Frozen Plan”) was
merged into the Plan. Participants with Frozen Plan accounts were allowed to
direct the investment of their Frozen Plan account balances between Sky
Financial Group, Inc. common stock and a special investment portfolio maintained
by a trustee. Effective September 30, 1999, the portion of the Plan containing
Frozen Plan accounts invested in Sky Financial Group, Inc. common stock was
spun-off and merged into the Sky Financial Group, Inc. Employee Stock Ownership
Pension Plan. In addition, effective September 30, 1999, Participants with
Frozen Plan accounts invested in the special investment portfolio are allowed to
direct the investment of those accounts into the Investment Funds offered in
accordance with Article IX.

 

- 52 -



--------------------------------------------------------------------------------

ARTICLE XIV

LOANS AND IN-SERVICE WITHDRAWALS

 

14.01 Loans to Participants. The Plan Administrator may direct the Trustee to
make a loan to a Participant, from the Participant’s Account, upon the
Participant’s request. The Plan Administrator will direct the Trustee to make
loans from Participants’ Accounts on a uniform, non-discriminatory basis, in
accordance with procedures the Plan Administrator establishes, and upon the
terms and conditions set forth below.

 

(a) The total amount that any Participant can borrow under this provision cannot
exceed the lesser of: (i) 50% of the Participant’s vested Accounts; or (ii)
$50,000, reduced by the highest outstanding balance of loans from the Plan to
the Participant during the one year period ending on the day before which such
loan is to be made.

 

(b) Each loan shall bear interest at an annual rate that the Plan Administrator
shall determine in accordance with regulations it has established.

 

(c) Each Participant who receives a loan hereunder shall also receive a clear
statement of the charges involved in each loan transaction. The statement shall
include the dollar amount and the annual interest rate of the finance charge.

 

(d) The Participant must repay a loan in such manner as the Plan Administrator
specifies, provided that any loan must be repaid in full by the earlier of (i)
30 days after the date of the Participant’s termination of employment with the
Employers for any reason, or (ii) fifteen years from the date of the loan in the
case of a loan used to acquire a dwelling that is to be used within a reasonable
time as the principal residence of the Participant, and five years from the date
of the loan for all other loans. Notwithstanding the foregoing, if the loan is
to be used to acquire a dwelling that is to be used within a reasonable time as
the principal residence of the Participant, the maximum length of the loan shall
be 15 years. The loan shall be amortized in level payments over the term of the
loan, with payments occurring not less frequently than quarterly.

 

(e) All loans shall be evidenced by Promissory Notes and such other documents
that the Plan Administrator or the Trustee may reasonably require under the
circumstances.

 

(f) The Plan Administrator or the Trustee shall be entitled to exercise all
legal and equitable rights available to it in order to enforce the collection of
any unpaid loan balance.

 

(g) If any loan to a Participant is unpaid on the date that the Participant, or
his or her beneficiary or estate, becomes entitled to receive benefits from the
Trust, such unpaid portion shall, as of that date, become due and the amount
thereof, together with any unpaid interest thereon, shall be deducted from any
benefits that the Participant, his or her beneficiary or his or her estate
otherwise would have been entitled to receive. The provisions of this Section
shall apply the same for loans renewed, renegotiated, modified or extended as
for new loans.

 

(h) All loans shall be subject to such administrative procedures as the Plan
Administrator deems necessary.

 

- 53 -



--------------------------------------------------------------------------------

(i) Loans may be made only from a Participant’s 401(k) Contributions Account,
Profit Sharing Account, Matching Contributions Account, Prior Plan Account,
Rollover Contributions Account and/or Frozen Plan Account. A loan shall be
repaid into the Account or Accounts from which it was made. On and after January
1, 2000, a Participant can receive only two loans from the Plan in any Plan
Year.

 

14.02 Hardship Distributions. Distribution of 401(k) Contributions (exclusive of
earnings, gains and other accretions attributable to Plan Years commencing after
December 31, 1988) may be made to a Participant in the event of hardship. For
purposes of this Section, hardship is defined as an immediate and heavy
financial need of the employee where such employee lacks other available
resources.

 

(a) The following are the only financial needs considered immediate and heavy:
(i) Expenses incurred or necessary for medical care, described in Code Section
213(d), of the Participant, the Participant’s spouse or dependents; (ii) the
purchase (excluding mortgage payments) of a principal residence for the
Participant; (iii) payment of tuition and related educational fees for the next
12 months of post-secondary education for the Participant, the Participant’s
spouse, children or dependents; or (iv) the need to prevent eviction of the
Participant from, or a foreclosure on the mortgage of, the Participant’s
principal residence.

 

(b) A distribution will be considered as necessary to satisfy an immediate and
heavy financial need of the Participant only if:

 

(i) with respect to hardship distributions made before January 1, 2001, 401(k)
Contributions for the Participant’s taxable year immediately following the
taxable year of the hardship distribution shall be limited to the applicable
limit under Code Section 402(g) for such taxable year less the amount of 401(k)
Contributions for the taxable year of the hardship distribution.

 

(ii) the Participant has obtained all available distributions, other than
hardship distributions, and all non-taxable loans under this Plan and all other
plans maintained by the Employer;

 

(iii) to the extent any Cash Dividends on Company Stock are currently available
to the Participant under the Plan, the Participant must affirmatively elect to
receive such Cash Dividends;

 

(iv) the Participant shall not be permitted to make 401(k) Contributions under
this Plan or 401(k) contributions under any other plan of the Employer for a
period of 6 months after the receipt of the hardship distribution; and

 

(v) the distribution is not in excess of the amount of an immediate and heavy
financial need.

 

14.03 In-Service Withdrawals Relating to the Adrian State Bank Plan.

 

(a) 401(k) Contributions. Any active Participant who has attained age 59-½ may
make written application to the Plan Administrator (on a form and in a manner to
be prescribed

 

- 54 -



--------------------------------------------------------------------------------

by the Plan Administrator) to withdraw from the Trust Fund an amount not in
excess of the value of his or her Prior Plan Account attributable to 401(k)
contributions made to the Adrian State Bank Profit Sharing and Savings Plan
(exclusive of any earnings thereon) determined as of the valuation date
following the date of the request. An active Participant who has attained age
59-½ may make such a request without terminating employment. Only one such
withdrawal by an active Participant may be made in any one Plan Year.

 

(b) Voluntary After-Tax Contributions. Prior to termination of employment, a
Participant may elect to make a withdrawal from that portion of his or her Prior
Plan Account attributable to his or her voluntary after-tax contributions made
to the Adrian State Bank Profit Sharing and Savings Plan. The following rules
shall apply respecting such withdrawal:

 

(i) withdrawals shall be permitted upon application acceptable to the Plan
Administrator and 30 days’ notice if so requested by the Trustee.

 

(ii) any withdrawal shall be limited to an amount not in excess of the lesser of
the Participant’s total voluntary after-tax contributions, or the value of that
portion of his or her Prior Plan Account attributable to voluntary after-tax
contributions, provided that such withdrawals shall not be permitted more than
one in each calendar year quarter.

 

14.04 Hardship Distribution from Rollover Accounts. A Participant may request a
distribution of all or a portion of his or her Rollover Contribution Account,
under the following circumstances:

 

(a) the Rollover Contributions have been held and invested under the
Participant’s Rollover Contributions Account under the Plan for at least 12
months; and

 

(b) the Participant certifies to the Committee that the distribution is on
account of a hardship. For purposes of this Section, hardship is defined as an
immediate and heavy financial need of the Participant where such Participant
lacks other available resources.

 

The Participant need not satisfy the requirements of Section 14.02(a) or (b)
above in order to qualify for a hardship distribution under this Section 14.04.

 

14.05 In-Service Withdrawals. Any active Participant who has attained age 59-½
may make written application to the Plan Administrator (on a form and in a
manner to be prescribed by the Plan Administrator) to withdraw from the Trust
Fund an amount not in excess of the value of his or her vested Accounts. An
active Participant who has attained age 59-½ may make such a request without
terminating employment.

 

- 55 -



--------------------------------------------------------------------------------

ARTICLE XV

EMPLOYEE STOCK OWNERSHIP PLAN PROVISIONS

 

15.01 Employee Stock Ownership Plan Portion. From and after January 1, 2004, the
portion of the Plan consisting of Participants’ ESOP Accounts and Participants’
other Accounts invested in the Company Stock Fund shall be a stock bonus plan
under Code Section 401(a), which is intended to qualify as an employee stock
ownership plan under Code Section 4975(e)(7) (the “Employee Stock Ownership Plan
Portion”). The Employee Stock Ownership Plan Portion is maintained as a portion
of the Plan as authorized by Treasury Regulations §54.4975-11(a)(5). The
remaining part of the Plan is intended to be a profit sharing plan that meets
the requirements for qualification under Sections 401(a) and 401(k) of the Code
(the “Profit Sharing Portion”). Together the Employee Stock Ownership Plan
Portion and the Profit Sharing Portion constitute the entire Plan and are
intended to be a single plan under Treasury Regulations §1.414(l)-1(b)(1).

 

The Employee Stock Ownership Plan Portion shall invest primarily in employer
securities, within the meaning of Code Section 409(l), and shall consist of the
Company Stock and other assets determined by the Plan Administrator to be a part
of such Employee Stock Ownership Plan Portion.

 

15.02 Operation of Employee Stock Ownership Plan Portion.

 

(a) Establishment of Employee Stock Ownership Plan Portion. The Employee Stock
Ownership Plan Portion shall be initially established effective as of the
beginning of the day on January 1, 2004. The Company Stock and other assets held
in the Company Stock Fund as of the end of the day on December 31, 2003, shall
be deemed part of the Employee Stock Ownership Plan Portion as of January 1,
2004.

 

(b) Contributions to Plan. All Matching Contributions, 401(k) Contributions,
Profit Sharing Contributions and Rollover Contributions that are made for a Plan
Year and that are immediately invested in the Company Stock Fund, either due to
an investment election by the Participant or due to a directive by an Employer
or the Plan Administrator, shall be deemed part of the Employee Stock Ownership
Plan Portion. All amounts transferred to the Plan as a result of the merger of
the Sky ESOP into this Plan effective January 15, 2004, which are invested in
the Company Stock Fund as of such date shall be deemed part of the Employee
Stock Ownership Plan Portion.

 

(c) Transfers into and out of Employee Stock Ownership Plan Portion. Any
transfers into the Company Stock Fund from another Investment Fund shall be
deemed part of the Employee Stock Ownership Plan Portion.

 

15.03 Election to Receive Dividends on Employee Stock Ownership Plan Portion.

 

(a) “Cash Dividends” means the cash dividends that are paid by the Company with
respect to the Company Stock in the Employee Stock Ownership Plan Portion.

 

(b) Except as provided in the remainder of this Section 15.03, any dividend paid
on Company Stock held in the Employee Stock Ownership Plan Portion on behalf of
a Participant shall be reinvested in Company Stock and held in the Participant’s
Dividend Reinvestment

 

- 56 -



--------------------------------------------------------------------------------

Account. The Plan Administrator shall prescribe rules and procedures, which
shall be applied in a uniform and non-discriminatory manner, to allow
Participants to affirmatively elect to have their Cash Dividends paid directly
to them in cash outside the Plan as soon as a administratively feasible. Such
rules and procedures that are prescribed by the Plan Administrator shall be in
accordance with the terms of the Plan or, to the extent not specified in the
Plan, the requirements that must be satisfied in order for a federal income tax
deduction to be allowed under Code Section 404(k) with respect to the amount of
Cash Dividends (including the requirement that the election to receive Cash
Dividends be irrevocable for the period to which it applies and including the
requirement set forth in Code Section 404(k)(2)(b)).

 

(c) In the event a Participant does not complete an election (a “Dividend
Payment Election”) to have his or her Cash Dividends distributed outside the
Plan, the Cash Dividends allocated to Company Stock held in his or her Account
shall be automatically paid to the Plan, allocated to the Dividend Reinvestment
Account and reinvested in Company Stock. Participants may make a Dividend
Payment Election in the manner prescribed by the Plan Administrator, which may
include the use of electronic transmissions and/or an interactive voice response
system. A Dividend Payment Election shall be irrevocable once accepted by the
Plan Administrator and shall remain in effect indefinitely thereafter, unless
the Participant cancels the Dividend Payment Election pursuant to the rules and
procedures adopted by the Plan Administrator, which shall give Participants a
reasonable opportunity to change a dividend election at least annually and at
any time that there is a modification in the Plan’s provisions governing the
manner in which Cash Dividends are paid or distributed to Participants. A
Participant’s Dividend Payment Election shall be effective as soon as
administratively practicable following the date the Plan receives the
Participant’s Dividend Payment Election Form. A Dividend Payment Election Form
must be completed by the Participant within the time prescribed for such purpose
and pursuant to the rules and procedures adopted by the Plan Administrator from
time to time. Any Dividend Payment Election Form that is not completed as
required by the Plan Administrator shall be considered null and void.

 

(d) Cash dividends that are paid or reinvested pursuant to Code Section
404(k)(2)(A)(iii) and the provisions of this Section shall not be considered to
be annual additions for purposes of Code Section 415(c), before-tax
contributions for purposes of Code Section 402(g), elective contributions for
purposes of Code Section 401(k) or employee contributions for purposes of Code
Section 401(m).

 

15.04 General Rules. The Employee Stock Ownership Plan Portion shall be governed
by the following paragraphs, unless otherwise noted:

 

(a) Investments in the Employee Stock Ownership Plan Portion may be denominated
as “units.” The value of a unit will fluctuate in response to various factors,
including the price of and dividends paid on Company Stock, earnings and losses
on other investments in the Employee Stock Ownership Plan Portion, and Employee
Stock Ownership Plan Portion expenses.

 

(b) Shares of Company Stock held in the Employee Stock Ownership Plan Portion
and dividends and other distributions on Company Stock are not specifically
allocated to Participant Accounts. Each Participant’s interest in the Employee
Stock Ownership Plan

 

- 57 -



--------------------------------------------------------------------------------

Portions will be based on the proportion of his or her investment in the
Employee Stock Ownership Plan Portion to the total investment in the Employee
Stock Ownership Plan Portion of all Participants.

 

(c) All Cash Dividends on shares of Company Stock in the Employee Stock
Ownership Plan Portion that a Participant does not elect to have distributed to
the Participant pursuant to Section 15.03 will be reinvested in Company Stock,
unitized and added to the Employee Stock Ownership Plan Portion. Any Company
Stock received by the Trustee as a stock split or dividend, or as a result of a
reorganization or other recapitalization with respect to the Company Stock in
the Employee Stock Ownership Plan Portion, will be unitized and added to the
Employee Stock Ownership Plan Portion. Any other property (other than shares of
Company Stock) received by the Trustee with respect to the Company Stock in the
Employee Stock Ownership Plan Portion may be sold by the Trustee and the
proceeds added to the Employee Stock Ownership Plan Portion. In the event of a
significant distribution of such other property, the Plan Administrator may
implement special arrangements for the holding or disposition of such other
property by the Plan. Any rights to subscribe to additional shares of Company
Stock shall be sold by the Trustee and the proceeds credited to the Employee
Stock Ownership Plan Portion.

 

(d) Shares of Company Stock either will be contributed by the Employers to the
Employee Stock Ownership Plan Portion or will be purchased or sold for the
Employee Stock Ownership Plan Portion in the open market or in privately
negotiated transactions. The Trustee, or its designated agent, may limit the
daily volume of purchases and sales to the extent it believes it will be in the
interest of Participants to do so.

 

15.05 Participants’ Right to Vote Company Stock. Each Participant shall be
entitled to direct the exercise of voting rights with respect to the Company
Stock deemed owned by the Participant’s Accounts in the Employee Stock Ownership
Plan Portion. The Company shall provide to each Participant materials pertaining
to the exercise of such rights containing all the information distributed to
shareholders as part of its distribution of such information to shareholders. A
Participant shall have the opportunity to exercise any such rights within the
same time period as shareholders of the Company. In the exercise of voting
rights, shares of Company Stock for which no voting instructions are received
and shares of Company Stock that are not allocated to any Participant’s Account
shall be voted in the same ratio for the election of directors and for and
against each other issue as the applicable vote directed by Participants with
respect to shares of Company Stock.

 

15.06 Employee Stock Ownership Plan Requirements. To the extent required by
applicable law, the Company reserves the right to amend the Plan to conform to
any applicable statutory or regulatory requirements.

 

15.07 Disaggregation of Employee Stock Ownership Plan Portion. Notwithstanding
any provisions in this Plan to the contrary, the Employee Stock Ownership Plan
Portion of the Plan (or any other employee stock ownership plan described in
Code Section 4975(e)(7) or Section 409) is not subject to the aggregation
provisions of Article VIII.

 

- 58 -



--------------------------------------------------------------------------------

15.08 Exempt Loan. An Exempt Loan is a direct loan of cash, a purchase money
transaction, an assumption of the obligation of the Plan, or a guarantee of the
obligation of the Plan assumed in conjunction with one of the above between the
Plan and a party-in-interest as defined in ERISA Section 3(14). Any Exempt Loan
entered into by the Plan shall meet the following requirements:

 

(a) The loan shall primarily be for the benefit of Participants. The rate of
interest shall be reasonable and the net effect of the rate of interest and the
price of the securities to be acquired with the loan shall be such that Plan
assets would not be depleted. The loan shall be made only upon such terms as
would result from arm’s length negotiations between the Plan and independent
third parties. The loan shall be made for a definite period of time.

 

(b) The proceeds received shall be used only to acquire Employer securities, to
repay the loan or to repay a prior Exempt Loan.

 

(c) The loan shall be made without recourse against the general assets of the
Plan. The collateral shall consist only of securities acquired with the proceeds
of the loan, or securities acquired with proceeds of a prior Exempt Loan if the
prior Exempt Loan is being paid with proceeds of the current Exempt Loan. There
shall be no right of any lender to the Plan against assets of the Plan other
than collateral given for the loan, contributions made to the Plan to meet the
obligations of the loan, and earnings attributable to collateral and investment
of the contributions made to meet the obligations of the loan. In the event of
default the amount of Company Stock transferred to the lender in satisfaction of
a default cannot exceed the amount of such default. In the case of a default in
favor of a party-in-interest, the default shall only be to the extent of current
payments due.

 

(d) Payments made by the Plan to repay an Exempt Loan shall not exceed an amount
equal to contributions and earnings received during or prior to the year minus
such payments in prior years. The Company Stock purchased with the proceeds of
the loan shall be held in a suspense account until the Company Stock is released
from the suspense account and allocated to the Participants’ Accounts. Company
Stock released from the suspense account must be equal to an amount calculated
by multiplying the amount encumbered Company Stock by the fraction of the
principal and interest paid for the Plan Year divided by the sum of the
principal and interest paid from the Plan year plus principal and interest for
all future years.

 

(e) If the Trust has obtained an Exempt Loan, the Annual Addition limitations of
Article VIII shall be determined with regard to the contributions used by the
Trust to pay the loan and not the allocation to the Account of each Participant
based upon assets withdrawn from the suspense account established in accordance
with the requirements for such Exempt Loan.

 

- 59 -



--------------------------------------------------------------------------------

ARTICLE XVI

MISCELLANEOUS

 

16.01 Participant’s Rights. Neither the establishment of the Plan, nor any
modification thereof, nor the creation of any fund or account, nor any
distributions hereunder, shall be construed as giving to any Participant or
other person any legal or equitable right against the Employer, or any officer
or Employee thereof, or the Trustee, or the Plan Administrator except as herein
provided. Under no circumstances shall the terms of employment of any
Participant be modified or in any way affected thereby.

 

16.02 Assignment or Alienation of Benefits.

 

(a) No benefit or interest available hereunder will be subject to assignment or
alienation, either voluntarily or involuntarily, except as may otherwise be
required or permitted by law, including the provisions of Section 2105.19(A)
(“Persons prohibited from benefiting by the death of another”) of the Ohio
Revised Code or its successor, or any other substantially equivalent law.

 

(b) The preceding subsection (a) shall also apply to the creation, assignment,
or recognition of a right to any benefit with respect to a participant pursuant
to a domestic relations order entered before January 1, 1985, or a domestic
relations order that is not a Qualified Domestic Relations Order. For purposes
of this Section 16.02, “Qualified Domestic Relations Order” means any domestic
relations order that creates or recognizes the existence of an alternate payee’s
right to, or assigns to an alternate payee the right to, receive all or a
portion of the benefits payable with respect to a Participant, and that
otherwise meets the requirements of Code Section 414(p).

 

As soon as practical after receipt of a domestic relations order, the Plan
Administrator shall determine whether it is a Qualified Domestic Relations
Order. If the domestic relations order is determined to be a Qualified Domestic
Relations Order, the Plan Administrator shall be permitted, in accordance with
rules and regulations promulgated by the Internal Revenue Service and the rules
and regulations established by the Plan Administrator, to direct the Trustee to
make an immediate distribution to the alternate payee (i) if the amount is less
than $5,000, (ii) as provided in any such Order, or (iii) as elected by the
alternate payee. Such distribution shall be permitted regardless of the age or
employment of the Participant and regardless of whether not the Participant is
otherwise entitled to a distribution, but only from the Participant’s vested
Accounts.

 

(c) In addition, the prohibition of this Section 16.02 will not apply to any
offset of a Participant’s benefit under the Plan against an amount the
Participant is ordered or required to pay to the Plan under a judgment, order,
decree or settlement agreement that meets the requirements as set forth in this
Section 16.02. The Participant must be ordered or required to pay the Plan under
a judgment of conviction for a crime involving the Plan, under a civil judgment
(including a consent order or decree) entered by a court in an action brought in
connection with a violation (or alleged violation) of part 4 of subtitle B of
title I of ERISA, or pursuant to a settlement agreement between the Secretary of
Labor and the Participant in connection with a violation (or alleged violation)
of that part 4. This judgment, order, decree or settlement agreement must
expressly provide for the offset of all or part of the amount that must be paid
to the Plan against the Participant’s benefit under the Plan.

 

- 60 -



--------------------------------------------------------------------------------

16.03 Reversion of Funds to Employer. All Employer contributions are conditioned
upon their deductibility pursuant to Code Section 404. An Employer shall not
directly or indirectly receive any refund on contributions made to the Trust
Fund except in the following circumstances:

 

(a) Mistake of Fact. In the case of a contribution made by a mistake of fact,
the Trustee shall return the erroneous portion of the contribution, without
increase for investment earnings, but with decrease for investment losses, if
any, within one year after payment of the contribution to the Trust Fund.

 

(b) Deductibility. To the extent deduction of any contribution determined by an
Employer in good faith to be deductible is disallowed, the Trustee, at the
option of the Employer, shall return that portion of the contribution, without
increase for investment earnings but with decrease for investment losses, if
any, for which deduction has been disallowed within one year after the
disallowance of the deduction.

 

(c) Limitation. No return of contribution shall be made under this Section which
adversely affects the Plan’s qualified status under regulations, rulings or
other published positions of the Internal Revenue Service or reduces a
Participant’s Account below the amount it would have been had such contribution
not been made.

 

Earnings attributable to any contribution subject to refund shall not be
refunded. The amount subject to refund shall be reduced by any loss attributable
thereto, and by any amount that would cause the individual account of any
Participant to be reduced to less than the balance that would have been in the
account had the contribution subject to refund not been made. The return of the
contribution shall be made within one year of the mistaken payment, the
disallowance of deduction (to the extent disallowed) or the denial of
qualification, as the case may be. This Section shall not preclude refunds made
in accordance with Article XVI.

 

16.04 Action by Company. Any action by the Company or an Employer under this
Plan may be by resolution of the Board of Directors, or by any person or persons
duly authorized by resolution of the Board of Directors or by the By-Laws of the
Company (or Employer) to take such action. Whenever the Company or an Employer,
under the terms of the Plan, is permitted or required to do or perform any act
or matter or thing, it shall be done and performed by any officer thereunto duly
authorized.

 

16.05 Allocation of Responsibilities. None of the allocated responsibilities or
any other responsibilities shall be shared by any two or more Named Fiduciaries
unless such sharing is provided by a specific provision of the Plan. Whenever
one Named Fiduciary is required to follow the directions of another Named
Fiduciary, the responsibility shall be that of the Named Fiduciary giving the
directions.

 

16.06 Construction of Plan. To the extent not in conflict with the provisions of
ERISA, all questions of interpretation of the Plan shall be governed by the laws
of the State of Ohio (determined without regard to its conflict of laws
provisions).

 

- 61 -



--------------------------------------------------------------------------------

16.07 Gender and Number. Wherever any words are used herein in the masculine
gender, they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever any words are used
herein in the singular form, they shall be construed as though they were also
used in the plural form in all cases where they would so apply.

 

16.08 Headings. Headings of sections are for general information only, and the
Plan is not to be construed by reference thereto.

 

16.09 Incapacity. If the Plan Administrator determines that a person entitled to
receive any benefit payment is under a legal disability or is incapacitated in
any way so as to be unable to manage his or her financial affairs, the Plan
Administrator may make payments to such person for his or her benefit, or apply
the payments for the benefit of such person in such manner as the Plan
Administrator considers advisable. Any payment of a benefit in accordance with
the provisions of this Section shall be a complete discharge of any liability to
make such payment.

 

16.10 Employee Data. The Plan Administrator or the Trustee may require that each
Employee provide such data as it deems necessary upon becoming a Participant in
the Plan. Each Employee, upon becoming a Participant, shall be deemed to have
approved of and to have acquiesced in each and every provision of the Plan for
himself, his or her personal representatives, distributees, legatees, assigns,
and beneficiaries.

 

16.11 Unclaimed Amounts. Unclaimed amounts will consist of the amounts of the
Accounts of a retired, deceased or terminated Participant that cannot be
distributed because of the Plan Administrator’s inability, after a reasonable
search, to locate a Participant or his or her beneficiary within a two-year
period after the payment of benefits becomes due. Unclaimed amounts for a Plan
Year will become a Forfeiture and will be allocated for the Plan Year as
determined in accordance with Section 5.05 hereof, within a reasonable time
after the close of the Plan Year in which the two-year period will end. An
unclaimed amount subsequently claimed properly by a Participant or beneficiary
will be paid to the Participant or beneficiary, and will be treated as a charge
against Forfeitures or the income or gain to the Trust for the Plan Year, unless
the Company, in its discretion, makes a contribution to the Plan for the Plan
Year in an amount sufficient to pay the unclaimed amount.

 

16.12 Reduction for Overpayment. The Plan Administrator shall, whenever it
determines that a person has received benefit payments under this Plan in excess
of the amount to which the person is entitled under the terms of the Plan, make
reasonable attempts to collect such overpayment from the person.

 

16.13 Invalidity of Certain Provisions. If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and the Plan shall be construed and enforced
as if such provisions, to the extent invalid or unenforceable, had not been
included.

 

16.14 Plan Supplements. The provisions of this Plan may be modified by
Supplements or Appendices to the Plan. The terms and provisions of each
Supplement or Appendix are part of the Plan and supersede the provisions of the
Plan to the extent necessary to eliminate any inconsistencies between the Plan
and the Supplements or Appendices.

 

- 62 -



--------------------------------------------------------------------------------

ARTICLE XVII

TOP HEAVY PROVISIONS

 

17.01 Definitions. The following definitions shall apply for purposes of this
Article XVI:

 

(a) Aggregation Group. “Aggregation Group” shall mean the following:

 

(i) Each plan of the Employer in which a Key Employee is a Participant;

 

(ii) Each other plan of the Employer (including a terminated plan of the
Employer if it was maintained within the last 5 years ending on the
Determination Date for the Plan Year being tested for Top Heavy status) that
allows a plan covering a Key Employee to meet qualification requirements under
the coverage rules of Section 410 or the anti-discrimination rules of Code
Section 401(a)(4); except that for Plan Years beginning after December 31, 2001,
a terminated plan will be included in the Aggregation Group only if the Employer
maintained it during the one-year period ending on the Determination Date;

 

(iii) At the option of the Employer, any other Plan maintained by the Employer
as long as the expanded Aggregation Group including such plan or plans continues
to satisfy the coverage rules of Section 410 and the nondiscrimination rules of
Code Section 401(a)(4).

 

(b) Compensation. “Compensation” means compensation received from the Employer
during the Plan Year that is includible in gross income for income tax purposes,
including any elective deferrals (as defined in Code Section 402(g)(3)) and
amounts contributed or deferred by the Employer at the election of the Employee
and that is not includible in the gross income of the Employee by reason of Code
Section 125, 132(f)(4) or 457.

 

(c) Determination Date. “Determination Date” shall mean the last day of the Plan
Year preceding the Plan year that is being tested for Top Heavy status. In the
first Plan year, the Determination Date shall mean the last day of the Plan Year
that is being tested for Top Heavy status.

 

(d) Key Employee. “Key Employee” means any Employee or former Employee
(including any deceased Employee) who at any time during the Plan Year that
includes the Determination Date was: (i) an officer of the Employer having
Compensation greater than $130,000 (as adjusted under Code Section 416(i)(l));
(ii) a 5% owner of the Employer; or (iii) a 1% owner of the Employer having
Compensation of more than $150,000.

 

For purposes of determining the top ten owners, 5% owners, or 1% owners,
ownership is determined without regard to the aggregation rules of Sections
414(b), (c) and (m) of the Code.

 

(e) Non-Key Employee. “Non-Key Employee” means any Employee who is not a Key
employee. Non-Key employees include Employees who are former Key Employees.

 

- 63 -



--------------------------------------------------------------------------------

17.02 Determination of Top Heavy Status. The Plan will be considered Top Heavy
if, as of the Determination Date, the present value of cumulative accrued
benefits under the Plan for Key Employees exceeds 60% of the present value of
the cumulative accrued benefits under the Plan for all Employees. In determining
the ratio of accrued benefits for Key Employees to all other Employees, the Plan
Administrator shall use the procedure as outlined in Code Section 416(g) which
is incorporated herein by reference. In determining whether the Plan is
considered Top Heavy, all plans within the Aggregation Group will be utilized
for the calculation. For this purpose, all Employer Contributions, including
401(k) Contributions, and forfeitures shall be taken into account in determining
the contribution percentage made on behalf of any Key Employee.

 

Solely for the purpose of determining if the Plan, or any other plan included in
the Aggregation Group is Top Heavy, the accrued benefit of an Employee other
than a Key Employee shall be determined under.

 

(a) the method; if any, that uniformly applies for accrual purposes under all
plans maintained by the Employer or the Company, or

 

(b) if there is no such method, as if such benefit accrued not more rapidly than
the slowest accrual rate permitted under the fractional accrual rate of Code
Section 411(b)(1)(C).

 

The present value of cumulative accrued benefits of a Participant who has not
been credited with an Hour of Service for the Employer maintaining the Plan
during the five-year period ending on the Determination Date will be disregarded
for purposes of this Article XVII; except that for Plan Years beginning after
December 31, 2001, the present value of cumulative accrued benefits will be
disregarded for a Participant who has not been credited with an Hour of Service
for the Employer maintaining the Plan during the one-year period ending on the
Determination Date.

 

17.03 Minimum Contribution. In the event that the Plan in aggregation with any
other Defined Contribution Plans of the Employer is determined to be Top Heavy,
the Participants who are Non-Key Employees will be eligible for a minimum
contribution for such Plan Year. This minimum contribution that shall be
allocated to the ESOP Contributions Account of each Participant who is a Non-Key
Employee, will be contributed to this Plan in an amount equal to 3% of
Compensation or if less, the largest contribution percentage of Compensation
(taking into account all Employer Contributions, including 401(k) Contributions,
and forfeitures) provided on behalf of any Key Employee. The minimum
contribution required by this Section shall be made on behalf of such
Participants who are employed as of the last day of the Plan year regardless of
the numbers of Hours of Service credited to each Participant for such Plan Year,
regardless of such Participant’s level of Compensation and regardless of whether
such Participant is authorizing 401(k) Contributions to the Plan. If this
minimum contribution is provided by another Defined Contribution Plan of the
Employer, then this Section will not apply to this Plan. If part of this minimum
contribution is provided by another Defined Contribution Plan of the Employer,
then the balance of the minimum contribution shall be provided by this Plan.
401(k) Contributions of Non-Key Employees shall not be considered as part of the
minimum contribution required by this Section 17.03. For Plan Years beginning
after December 31, 2001, Matching Contributions will be taken into account for
purposes of providing the minimum contribution required by this Section 17.03 on
behalf of Non-Key Employees.

 

- 64 -



--------------------------------------------------------------------------------

17.04 Minimum Vesting. In the event the Plan is determined to be Top Heavy, each
Participant shall have a nonforfeitable interest in his or her Accounts at least
equal to the following schedule:

 

Years of Service

--------------------------------------------------------------------------------

   Nonforfeitable Percentage


--------------------------------------------------------------------------------

Less than 3

   0%

3 or More

   100%

 

The above schedule shall not apply where the nonforfeitable interest in the
Participant’s Accounts would be greater under Article V of the Plan.

 

- 65 -



--------------------------------------------------------------------------------

ARTICLE XVIII

MINIMUM DISTRIBUTION REQUIREMENTS

 

18.01 General Rules.

 

(a) Effective Date. The provisions of this Article will apply for purposes of
determining required minimum distributions for calendar years beginning with the
2003 calendar year.

 

(b) Precedence. The requirements of this Article will take precedence over any
inconsistent provisions of the Plan.

 

(c) Requirements of Treasury Regulations Incorporated. All distributions
required under this Article will be determined and made in accordance with the
Treasury regulations under Section 401(a)(9) of the Code.

 

(d) Notwithstanding the other provisions of this Section, distributions may be
made under a designation made before January 1, 1984, in accordance with section
242(b)(2) of the Tax Equity and Fiscal Responsibility Act (“TEFRA”) and the
provisions of the Plan that relate to section 242(b)(2) of TEFRA.

 

18.02 Time and Manner of Distribution.

 

(a) Required Distribution Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Distribution Date.

 

(b) Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

 

(i) If the Participant’s surviving spouse is the Participant’s sole Beneficiary,
distributions to the surviving spouse will begin by December 31 of the calendar
year immediately following the calendar year in which the Participant died, or
by December 31 of the calendar year in which the Participant would have attained
age 70 1/2, if later.

 

(ii) If the Participant’s surviving spouse is not the Participant’s sole
Beneficiary, distributions to the Beneficiary will begin by December 31 of the
calendar year immediately following the calendar year in which the Participant
died.

 

(iii) If there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

(iv) If the Participant’s surviving spouse is the Participant’s sole Beneficiary
and the surviving spouse dies after the Participant but before distributions to
the surviving spouse begin, this Section 18.02(b), other than Section
18.02(b)(i), will apply as if the surviving spouse were the Participant.

 

- 66 -



--------------------------------------------------------------------------------

For purposes of this Section 18.02(b) and Section 18.04, unless Section
18.02(b)(iv) applies, distributions are considered to begin on the Participant’s
Required Distribution Date. If Section 18.02(b)(iv) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse under Section 18.02(b)(i).

 

(c) Forms of Distribution. Unless the Participant’s interest is distributed in
the form of a single sum on or before the Required Distribution Date, as of the
first Distribution Calendar Year distributions will be made in accordance with
Sections 18.03 and 18.04.

 

18.03 Required Minimum Distributions During Participant’s Lifetime.

 

(a) Amount of Required Minimum Distribution For Each Distribution Calendar Year.
During the Participant’s lifetime, the minimum amount that will be distributed
for each Distribution Calendar Year is the lesser of:

 

(i) the quotient obtained by dividing the Participant’s Account Balance by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age as of the
Participant’s birthday in the Distribution Calendar Year; or

 

(ii) if the Participant’s sole Beneficiary for the Distribution Calendar Year is
the Participant’s spouse, the quotient obtained by dividing the Participant’s
Account Balance by the number in the Joint and Last Survivor Table set forth in
Section 1.401(a)(9)-9 of the Treasury regulations, using the Participant’s and
spouse’s attained ages as of the Participant’s and spouse’s birthdays in the
Distribution Calendar Year.

 

(b) Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 18.03 beginning with the first Distribution Calendar Year and up to
and including the Distribution Calendar Year that includes the Participant’s
date of death.

 

18.04 Required Minimum Distribution After Participant’s Death.

 

(a) Death On or After Date Distributions Begin.

 

(i) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a Designated Beneficiary, the
minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the longer of the remaining Life Expectancy
of the Participant or the remaining Life Expectancy of the Participant’s
Designated Beneficiary, determined as follows:

 

(1) The Participant’s remaining Life Expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

 

- 67 -



--------------------------------------------------------------------------------

(2) If the Participant’s surviving spouse is the Participant’s sole Beneficiary,
the remaining Life Expectancy of the surviving spouse is calculated for each
Distribution Calendar Year after the year of the Participant’s death using the
surviving spouse’s age as of the spouse’s birthday in that year. For
Distribution Calendar Years after the year of the surviving spouse’s death, the
remaining Life Expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

 

(3) If the Participant’s surviving spouse is not the Participant’s sole
Beneficiary, the Beneficiary’s remaining Life Expectancy is calculated using the
age of the Beneficiary in the year following the year of the Participant’s
death, reduced by one for each subsequent year.

 

(ii) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the Participant’s remaining Life Expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

 

(b) Death Before Date Distributions Begin.

 

(i) Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a Designated Beneficiary, the
minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the remaining Life Expectancy of the
Participant’s Designated Beneficiary, determined as provided in Section
18.04(a).

 

(ii) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

(iii) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 18.02(b)(i), this Section 18.04(b)
will apply as if the surviving spouse were the Participant.

 

- 68 -



--------------------------------------------------------------------------------

18.05 Definitions. For purposes of this Article XVI, the following terms shall
have the following meaning:

 

(a) Designated Beneficiary. “Designated Beneficiary” means the individual who is
designated as the Beneficiary and is the Designated Beneficiary under Section
401(a)(9) of the Code and Section 1.401(a)(9)-1, Q&A-4, of the Treasury
regulations.

 

(b) Distribution Calendar Year. “Distribution Calendar Year” means a calendar
year for which a minimum distribution is required. For distributions beginning
before the Participant’s death, the first Distribution Calendar Year is the
calendar year immediately preceding the calendar year which contains the
Participant’s Required Distribution Date. For distributions beginning after the
Participant’s death, the first Distribution Calendar Year is the calendar year
in which distributions are required to begin under Section 18.02(b). The
required minimum distribution for the Participant’s first Distribution Calendar
Year will be made on or before the Participant’s Required Distribution Date. The
required minimum distribution for other Distribution Calendar Years, including
the required minimum distribution for the Distribution Calendar Year in which
the Participant’s Required Distribution Date occurs, will be made on or before
December 31 of that Distribution Calendar Year.

 

(c) Life Expectancy. “Life Expectancy” is life expectancy as computed by use of
the Single Life Table in Section 1.401(a)(9)-9 of the Treasury regulations.

 

(d) Participant’s Account Balance. “Participant’s Account Balance” means the
account balance as of the last valuation date in the calendar year immediately
preceding the Distribution Calendar Year (valuation calendar year) increased by
the amount of any contributions made and allocated or forfeitures allocated to
the account balance as of dates in the valuation calendar year after the
valuation date and decreased by distributions made in the valuation calendar
year after the valuation date. The account balance for the valuation calendar
year includes any amounts rolled over or transferred to the Plan either in the
valuation calendar year or in the Distribution Calendar Year if distributed or
transferred in the valuation calendar year.

 

(e) Required Distribution Date. “Required Distribution Date” is the date
specified in Section 6.05 of the Plan.

 

- 69 -